Exhibit 10.18

 

 

 

 

 

 

 

 

 

Credit Agreement

 

between

CELL GENESYS, INC.

and

 

FLEET NATIONAL BANK

 

 

Dated as of December 27, 2001

 

 

TABLE OF CONTENTS

ARTICLE 1. - DEFINITIONS

*



1.1

Defined Terms *



1.2

Accounting Terms *



ARTICLE 2. - LOANS

*



2.1

Term Loan Commitment *



2.2

Term Loan Borrowing Request *



2.3

Term Loan Prepayment *



2.4

Term Note and Records *



2.5

Term Loan Proceeds *



2.6

Reduction or Termination of Term Loan Commitment *



2.7

Facility Fee. *



2.8

Debit of Accounts. *



2.8

Application of Payments. *



ARTICLE 3. - REPRESENTATIONS AND WARRANTIES

*



3.1

Financial Condition *



3.2

Organization, Existence, Good Standing *



3.3

Subsidiaries; Capitalization *



3.4

Power and Authority *



3.5

Legal, Valid, Binding Obligation *



3.6

Consents *



3.7

No Legal Bar *



3.8

No Litigation *



3.9

No Default *



3.10

Assets, No Liens; *



3.11

No Burdensome Restrictions *



3.12

Taxes *



3.13

Regulation U, Etc. *



3.14

ERISA *



3.15

Investment Company Act, Etc. *



3.16

Indebtedness *



3.17

Contingent Liabilities *



3.18

Chief Place of Business; Locations of Books and Records; Locations of Assets *



3.19

Laws Including Environmental and Safety Matters *



3.20

Intellectual Property *



3.21

Negative Pledges *



3.22

Full Disclosure *



ARTICLE 4. - AFFIRMATIVE COVENANTS

*



4.1

Financial Statements and Other Documents *



4.2

Existence; Compliance with Laws; Etc. *



4.3

Maintain Property *



4.4

Insurance *



4.5

Notice of Material Events *



4.6

Deposit Accounts *



4.7

Liquid Collateral *



ARTICLE 5. - NEGATIVE COVENANTS

*



5.1

Indebtedness *



5.2

Contingent Liabilities *



5.3

Limitation on Liens *



5.4

Mergers; Dissolution; Disposals or Acquisitions *



5.5

Investments and Loans *



5.6

Dividends *



5.7

Transactions with Affiliates *



5.8

Negative Pledge *



5.9

Lines of Business *



ARTICLE 6. - CONDITIONS PRECEDENT

*



6.1

Conditions of Initial Extension of Credit *



6.2

Conditions of All Loans *



ARTICLE 7. - EVENTS OF DEFAULT

*



7.1

Events of Default *



7.2

Lender's Remedies *



7.3

Cross Default *



7.4

Setoff *



ARTICLE 8. - MISCELLANEOUS

*



8.1

Notices *



8.2

No Waiver of Rights *



8.3

Obligations Absolute; Cumulative Remedies *



8.4

Successors *



8.5

Participants *



8.6

Governing Law *



8.7

Submission to Jurisdiction; Waiver of Trial by Jury. *



8.8

Complete Agreement, Amendments *



8.9

Expenses *



8.10

Indemnification *



8.11

Survival of Agreements *



8.12

Severability *



8.13

Descriptive Headings *



8.14

Counterparts *



8.15

Pledge to Federal Reserve *



8.16

Lost Note *

 

SCHEDULES AND EXHIBITS

Schedule 1 (Definitions)

Schedule 3.3 (Subsidiaries, Investments, Joint Ventures, Capitalization)

Schedule 3.6 (Consents and Approvals)

Schedule 3.8 (Litigation)

Schedule 3.11 (Burdensome Restrictions)

SCHEDULE 3.18 (LOCATION OF ASSETS)

SCHEDULE 3.20 (INTELLECTUAL PROPERTY DISCLOSURE)

Schedule 3.21 (Existing Negative pledges)

Schedule 5.1 (Disclosed Indebtedness)

SCHEDULE 5.2 (CONTINGENT LIABILITIES)

Schedule 5.3 (Disclosed Liens)

Schedule 5.5 (Investment policy)

Exhibit A - TERM NOTE

Exhibit B - Compliance Certificate

Exhibit C - PLEDGE AGREEMENT




--------------------------------------------------------------------------------




Credit Agreement

CREDIT AGREEMENT dated as of December 27, 2001 between CELL GENESYS, INC., a
Delaware corporation ("Borrower"), with a principal place of business at 342
Lakeside Drive, Foster City, California 94404 and FLEET NATIONAL BANK, a
national banking association ("Lender"), with an address at 100 Federal Street,
Boston, MA 02110.

WHEREAS, Borrower has requested that Lender provide it with a multi-draw term
loan facility;

WHEREAS, Lender is willing, on the terms and subject to the conditions in this
Agreement, to make such a credit facility available to Borrower;

NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
acknowledged, Lender and Borrower agree as follows:

ARTICLE 1. - DEFINITIONS

1.1 Defined Terms. Unless otherwise defined herein, the capitalized terms, as
used in this Agreement, shall have the meanings as set forth on Schedule 1
hereto.

1.2 Accounting Terms. All accounting terms not specifically defined herein shall
be interpreted and all financial statements and reports as to financial matters
required to be delivered to Lender hereunder shall be prepared in accordance
with GAAP consistently applied with those used in the preparation of the audited
and quarterly financial statements furnished to Lender in connection with the
initial Loans issued on the Initial Borrowing Date.

ARTICLE 2. - TERM LOANS

2.1 Term Loan Commitment. Subject to the terms and conditions hereof, Lender
agrees to make the Term Loans to the Borrower from time to time during the Term
Loan Commitment Period, provided, however, that, except as provided in the Term
Note, each Term Loan request shall be in a minimum amount of $500,000 and shall
not exceed the Purchased Equipment Cost. Not more than one such Term Loan
request shall be made in calendar month and the aggregate principal amount of
all Term Loans shall not exceed the Borrowing Limit.

2.2 Term Loan Borrowing Request. Subject to the terms and conditions hereof and
the Term Note, Borrower may borrow under the Term Loan Commitment during the
Term Loan Commitment Period on any Business Day. Borrower may request Term Loans
from time to time by submitting irrevocable Loan requests in such form and
manner as Lender may require or permit signed by an Authorized Representative of
Borrower, specifying the amount to be borrowed, the requested Borrowing Date,
together with a completed Notice of Rate Selection (as defined in the Term
Note). The Borrower shall deliver on or before the first anniversary of the
Initial Borrowing Date copies of invoices and such information Lender may
reasonably request concerning the Purchased Equipment for which invoices are
being submitted for reimbursement with the proceeds of such Term Loans. Except
as otherwise agreed by Lender, the proceeds of all Term Loans will be made
available to Borrower by Lender by crediting Borrower's deposit account(s) with
Lender.

2.3 Term Loan Prepayment. Amounts borrowed as Term Loans which are paid or
prepaid by the Borrower may not be reborrowed. Term Loans may be prepaid to the
extent and in the manner permitted under the Term Note.

2.4 Term Note and Records. The Term Loans shall be evidenced by the Term Note
and shall bear interest and be payable as set forth therein. Lender shall
maintain records of each (i) Term Loan and (ii) payments of principal balance of
Term Loans. The Lender's records shall constitute prima facie evidence of the
accuracy of the information recorded therein and in the event that Borrower
fails to object, within thirty (30) days of receipt of Lender's periodic reports
to Borrower with respect to Term Loans, the information in such reports shall be
conclusive and binding as against Borrower; provided, however, that any failure
by Lender to maintain such records or furnish such reports shall not affect the
obligations of Borrower under the Note or this Agreement.

2.5 Term Loan Proceeds. Borrower shall use the proceeds of the Term Loans to
acquire Purchased Equipment (in compliance with all applicable legal and
regulatory requirements, including, without limitation, Regulations U and X and
the Securities Act of 1933 and the Securities Exchange Act of 1934); provided
that Lender shall have no responsibility as to the use of any of such proceeds.

2.6 Reduction or Termination of Term Loan Commitment.

(a) The Borrower may permanently reduce, from time to time, the Term Loan Limit
by giving Lender not less than five (5) Business Days prior notice and prior to
the reduction date prepay the Term Loans to the extent the outstanding amount of
the Term Loans exceed the Borrowing Limit (taking into account the reduced Term
Loan Limit), provided, however, that, (i) each such reduction shall be an amount
that is at least $5,000,000 or any greater amount in multiples of $1,000,000,
and (ii) no reduction shall be effective if the amount of the Term Loans as of
the proposed reduction date exceeds the amount of the Term Loan Limit (taking
into account the proposed reduced Term Loan Limit).

(b) To terminate the Term Loan Commitment, Borrower shall give Lender not less
than five (5) Business Days prior notice and on the Termination Date prepay in
full all Term Loans together with accrued interest, fees, and charges thereon to
the date of prepayment, including, without limitation, any loss, cost or expense
including yield maintenance fees (as defined in the Note) due hereunder or under
the Note. As set forth in Article 7, the Term Loan Commitment may be terminated
by Lender or shall terminate automatically as set forth therein.

2.7 Facility Fee. Borrower shall pay to Lender a closing fee in the total amount
of $150,000, of which (i) $25,000 has previously been paid by the Borrower and
earned by the Lender, and (ii) $125,000 shall be fully earned and paid on the
date hereof.

2.8 Debit of Accounts. Lender may, at its election, without any obligation on
the part of the Lender, effect payment of all amounts due, or any portion
thereof, from Borrower under this Agreement, the Note or the other Loan
Documents, by debiting from time to time any of the Borrower's deposit or other
accounts maintained at the Lender.

2.9 Application of Payments. All payments shall be applied first to the payment
of all fees, expenses and other amounts due to the Lender (excluding principal
and interest, then to accrued interest, and the balance on account of
outstanding principal; provided, however, that after an Event of Default and
during the continuance thereof, payments will be applied to the obligations of
Borrower to Lender as Lender determines in its sole discretion.

ARTICLE 3. - REPRESENTATIONS AND WARRANTIES

In order to induce Lender to enter into this Agreement and to make the Loans,
Borrower represents and warrants to Lender, except as otherwise set forth in a
schedule attached hereto and made a part hereof, that:

3.1 Financial Condition. The financial statements contained in the Borrower's
filing on form 10-K dated April 2, 2001 and filing on form 10-Q dated November
14, 2001 present fairly the Consolidated and consolidating financial position of
Borrower and its Subsidiaries as of the dates thereof and its and their results
of operations, shareholders' equity and cash flows for the periods then ended.
All such financial statements and information, including any related schedules
and notes, and any other financial information or statements furnished in
accordance herewith, have been prepared in accordance with GAAP, subject only in
the case of unaudited interim financial statements to normal year-end audit
adjustments and the absence of footnotes. In the case of each Loan, the
representations and warranties in this Section shall be deemed to have been made
in respect of the then most recent financial statements of Borrower furnished to
Lender pursuant to Section 4.1.

3.2 Organization, Existence, Good Standing. Each of Borrower and its
Subsidiaries: (i) is duly organized, validly existing and in good standing as a
corporation under the laws of the State of Delaware, except that Calydon, Inc.
is duly organized, validly existing and in good standing as a corporation under
the laws of the State of California, (ii) has obtained all licenses, permits,
approvals and consents and has filed all registrations necessary for the lawful
operation of its business, except where the failure to so obtain would not have
a Material Adverse Effect, (iii) has the corporate power and authority and the
legal right to own, lease and operate its property and to conduct the business
in which it is currently engaged, and (iv) is duly qualified to do business and
is licensed and in good standing as a foreign corporation under the laws of each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification, except where the failure to be so
qualified would not have a Material Adverse Effect.

3.3 Subsidiaries; Capitalization. Except as set forth on Schedule 3.3, Borrower
has no Subsidiaries, Investments or Joint Ventures in or with any other Person.
Schedule 3.3 lists all entities and/or persons with whom Borrower or any
Subsidiary ever consolidated or merged, or from whom Borrower or any Subsidiary
ever acquired in a single transaction or in a series of related transactions
substantially all of such entity's or person's assets or substantially all of
the capital stock of an entity or person. As of the date hereof, except as set
forth on Schedule 3.3, no Person owns beneficially or of record more than twenty
percent (20%) of the issued and outstanding voting common stock of the Borrower.
Except as set forth on Schedule 3.3, Borrower owns all of the issued and
outstanding shares of capital stock or other equity securities of its
Subsidiaries.

3.4 Power and Authority. Borrower has (i) full corporate power, authority and
legal right to execute, deliver and perform its obligations under the Loan
Documents to which it is a party and to borrow hereunder, (ii) taken all
necessary actions to authorize the execution, delivery and performance by it of
each Loan Document to which it is a party and to authorize its borrowings
hereunder, and (iii) caused to be duly executed and delivered on behalf of the
Borrower each of the Loan Documents to which Borrower is a party.

3.5 Legal, Valid, Binding Obligation. Each of the Loan Documents and each
agreement, certificate, document, instrument or other paper delivered pursuant
thereto, to which Borrower is a party, constitutes the legal, valid, and binding
obligation of Borrower enforceable against Borrower in accordance with its
terms, except as enforcement may be limited by equitable principles and by
bankruptcy, insolvency, reorganization, moratorium, or similar laws relating to
creditors rights generally.

3.6 Consents. No consent, permit, license, approval, authorization or other
action of, or registration, declaration or filing with or notice to, any
governmental authority, bureau or agency or any other Person is required in
connection with the execution, delivery or performance by Borrower, or the
validity or enforceability against Borrower, of any Loan Document to which it is
a party, except for UCC financing statements to be filed in connection with the
Collateral and the consents and approvals set forth on Schedule 3.6, all of
which have been obtained.

3.7 No Legal Bar. The execution, delivery and performance by Borrower of the
Loan Documents, and each agreement, certificate, document, instrument or other
paper delivered pursuant thereto, to which Borrower is a party, does not and
will not conflict with or cause a breach of any provision of any existing law,
rule or regulation, order, judgment, award or decree of any court, arbitrator or
governmental authority, bureau or agency, or of the Certificate of Incorporation
or Bylaws of, or any security issued by, Borrower, or of any material mortgage,
deed of trust, indenture, lease, contract or other agreement or undertaking to
which Borrower, is a party or by which any of the properties of Borrower, may be
bound, and will not result in the creation or imposition of any Lien on any of
its revenues or properties, except in favor of Lender.

3.8 No Litigation. Except as set forth on Schedule 3.8, no litigation,
investigation or other proceeding of or before any court, arbitrator or
governmental authority is currently pending nor, to the knowledge of Borrower,
threatened against Borrower, any of its Subsidiaries or its properties which, if
adversely determined, could reasonably be expected to have a Material Adverse
Effect.

3.9 No Default. Neither Borrower nor any of its Subsidiaries is in default in
any respect in the payment or performance of any of its obligations for monies
borrowed or under any mortgage, deed of trust, indenture, lease, contract or
other agreement or undertaking to which it is a party or by which it or any of
its property may be bound or affected and no Default or Event of Default has
occurred and is continuing. Neither Borrower nor any of its Subsidiaries is in
default under any order, award or decree of any court, arbitrator or
governmental authority binding upon or affecting it or by which any of its
property may be bound or affected, and no such order, award or decree has or
could reasonably be expected to have a Material Adverse Effect.

3.10 Assets, No Liens. Borrower and each of its Subsidiaries has good and
marketable title to, or valid leasehold interest in, all of its real property
and good title to all its personal property, including assets carried on its
books and reflected in the financial statements furnished to Lender herewith,
subject to no Liens except for (i) Liens permitted under Section 5.3 hereof, or
(ii) inventory sold or otherwise disposed of in the ordinary course of its
business.

3.11 No Burdensome Restrictions. Except as set forth in Schedule 3.11, neither
Borrower nor any of its Subsidiaries is a party to or bound by any contract,
agreement or instrument or subject to any corporate restriction (including any
restriction set forth in its charter or Bylaws) or subject to any legal
requirement or restriction that would have a Material Adverse Effect.

3.12 Taxes. All federal, state, local and other tax reports and returns which
are required to be filed by Borrower and its Subsidiaries have been filed,
except where extensions have been properly obtained, and Borrower and its
Subsidiaries have paid or made adequate provision for all taxes, interest and
penalties shown to be due and payable on such returns or on any assessments made
against it or any of its property and all other taxes, fees or other charges
imposed on it or any of its property by any governmental authority, including,
without limitation, all payroll withholding taxes, have been paid and no tax
liens have been filed and no claims are being asserted with respect to any such
taxes, fees or other charges.

3.13 Regulation U, Etc. Neither Borrower nor any of its Subsidiaries is engaged
or will engage, principally or as one of its important activities, in the
business of extending credit for the purpose of "purchasing" or "carrying" any
"margin stock" (within the respective meanings of each of the quoted terms under
Regulations U, T, or X of the Board of Governors of the Federal Reserve System
and any successors thereto as now and from time to time hereafter in effect),
and the proceeds of any Loan hereunder shall not be used for "purchasing" or
"carrying" any "margin stock" as so defined, or for any purpose which violates,
or which would be inconsistent with, the provisions of Regulation U of the
Federal Reserve Board.

3.14 ERISA. The Borrower, all Commonly Controlled Entities, and all their Plans
are and have been in substantial compliance with the provisions of, to the
extent applicable, ERISA, the qualification requirements of IRC Section 401(a),
and the published interpretations thereunder. No notice of intent to terminate
any such Plan has been filed under Section 4041 of ERISA, nor has any such Plan
been terminated under Section 4041(e) of ERISA which resulted in substantial
liability to Borrower or any of its Commonly Controlled Entities. The PBGC has
not instituted proceedings to terminate, or appoint a trustee to administer, any
such Plan and no event has occurred or condition exists which might constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer any such Plan. Neither Borrower nor any Commonly
Controlled Entities would be liable for any amount pursuant to Sections 4063 or
4064 of ERISA if all such Plans terminated as of the most recent valuation dates
of such Plans. Neither Borrower nor any Commonly Controlled Entities have:
withdrawn from a Multiemployer Plan during a plan year for which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; or failed to
make a payment to a Plan required under Section 302(f)(1) of ERISA such that
security would have to be provided pursuant to Section 307 of ERISA. No lien
upon the assets of Borrower or any of its Subsidiaries has arisen with respect
to any such Plan. To the best knowledge of Borrower, no Prohibited Transaction
or Reportable Event has occurred with respect to any such Plan. Borrower and
each Commonly Controlled Entity has each made all contributions required to be
made by them to any such Plan or Multiemployer Plan when due. There is no
accumulated funding deficiency in any such Plan, whether or not waived.

3.15 Investment Company Act, Etc. Neither Borrower nor any of its Subsidiaries
is an "investment company" registered or required to be registered under the
Investment Company Act of 1940, or a company "controlled" (within the meaning of
such Investment Company Act) by such an "investment company". Neither Borrower
nor any of its Subsidiaries is subject to regulation under the Public Utility
Holding Company Act of 1935, the Federal Power Act, the Interstate Commerce Act
or to any other federal or state statute or regulation limiting its ability to
incur indebtedness for money borrowed.

3.16 Indebtedness. Neither Borrower nor any of its Subsidiaries has any
Indebtedness of any type except Indebtedness incurred under this Agreement and
that which is permitted under Section 5.1 of this Agreement. All credit and loan
agreements, indentures, commitments, notes and other agreements, instruments and
documents pursuant to which Borrower or any of it Subsidiaries, as the case may
be, has incurred or has the right to borrow or incur Indebtedness are set forth
on Schedule 5.1.

3.17 Contingent Liabilities. Except as set forth in Schedule 5.2, neither
Borrower nor any of its Subsidiaries has any material Contingent Liabilities.

3.18 Chief Place of Business; Locations of Books and Records; Locations of
Assets. The chief executive office of Borrower is located at 342 Lakeside Drive,
Foster, City, California, and all books and records of Borrower are located at
that address, and the Borrower and its Subsidiaries have no property located at
any other location, except as set forth on Schedule 3.18.

3.19 Laws Including Environmental and Safety Matters. Borrower and each of its
Subsidiaries is in compliance in all material respects with all laws, statutes,
rules, regulations ordinances, orders of court or other governmental
authorities, and other valid requirements of governmental authorities applicable
to it including, without limitation, all environmental, health and safety
statutes and regulations and specifically the Federal Resource Conservation and
Recovery Act, the Federal Comprehensive Environmental Response, Compensation and
Liability Act, the Federal Clean Water Act, the Clean Air Act, the requirements
and regulations of the Nuclear Regulatory Commission, the Federal Occupational
Safety and Health Act and the Federal Food, Drug and Cosmetic Act, and the
regulations promulgated thereunder. Neither Borrower nor any of its Subsidiaries
is subject to any judicial or administrative proceedings alleging the violation
of any applicable law or regulation which could reasonably be expected to have a
Material Adverse Effect. Neither Borrower nor any of its Subsidiaries is the
subject of any federal, state or local investigation regarding, among other
matters, the release of any Hazardous Material into the environment, the results
of which could reasonably be expected to have a Material Adverse Effect. Neither
Borrower nor any of its Subsidiaries has filed any notice under any applicable
law indicating past or present treatment, storage, disposal, generation,
transportation or reporting a spill or release into the environment of any
Hazardous Material which could reasonably be expected to have a Material Adverse
Effect. Neither Borrower nor any of its Subsidiaries has placed or disposed of,
used, generated or transported any Hazardous Material in violation of any
applicable law or regulation, upon or over any real property owned or leased by
Borrower and any of its Subsidiaries and neither Borrower nor any of its
Subsidiaries has knowledge of such Hazardous Material on such real property.

3.20 Intellectual Property; Franchises; Permits. Except as set forth on Schedule
3.20 hereto, (a) the Borrower and its Subsidiaries own or license all material
Intellectual Property necessary for the conduct of their business as presently
conducted; (b) all material agreements pursuant to which the Borrower and its
Subsidiaries license the manufacture, marketing or sale of products employing
its Intellectual Property, and all non- governmental permits and franchises
material to the proper conduct of their business, are in full force and effect;
(c) no claims, demands, suits, or proceedings are pending or, to the knowledge
of the Borrower and its Subsidiaries, threatened which might impair their rights
in any material Intellectual Property used in the conduct of their business or
any material agreement relating thereto; and (d) the Borrower and its
Subsidiaries have not infringed (without any license therefor) any Intellectual
Property of any other Person, and the present conduct of the Borrower's and its
Subsidiaries' business does not infringe any such rights in any way which would
have a Material Adverse Effect.

3.21 Negative Pledges. Neither Borrower nor any of its Subsidiaries is a party
to or bound by any agreement, indenture, or other instrument which prohibits the
creation, incurrence or allowance to exist of any mortgage, deed of trust,
pledge, lien, security interest or other encumbrance or conveyance upon
Borrower's or any Subsidiary's properties, except as disclosed on Schedule 3.21
hereto or in favor of the Lender.

3.22 Full Disclosure. The financial statements referred to in Section 3.1, the
Schedules hereto, the Loan Documents and any list, certificate, written
statement, instrument, paper or other information furnished by Borrower to
Lender in connection with the Loan Documents do not contain any untrue statement
of a material fact or omit to state any material fact necessary to make the
statements contained therein and herein, in light of the circumstances in which
they are made, not misleading.

ARTICLE 4. - AFFIRMATIVE COVENANTS

Borrower covenants and agrees that so long as any Commitment remains in effect,
any Note remains outstanding and unpaid, in whole or in part, or any other
amount is owing to Lender hereunder:

4.1 Financial Statements and Other Documents. Borrower shall furnish or cause to
be furnished to Lender:

(a) Quarterly Financial Statements. As soon as available and in any event within
45 days after the end of each of the quarterly fiscal periods of the Borrower,
Consolidated and consolidating statements of earnings, shareholders' equity, and
cash flows of the Borrower and its Subsidiaries for such period and for the
period from the beginning of the respective fiscal year to the end of such
period, and the related Consolidated and consolidating balance sheets of the
Borrower and its Subsidiaries as at the end of such period, setting forth in
each case in comparative form, the corresponding Consolidated and consolidating
figures for the corresponding periods in the preceding fiscal year accompanied
by a certificate of the chief financial officer of the Borrower, which
certificate shall state that said Consolidated and consolidating financial
statements present fairly in all material respects the Consolidated and
consolidating financial position and results of operations of the Borrower and
its Subsidiaries, in accordance with GAAP, as at the end of, and for, such
period (subject to normal year-end audit adjustments);

(b) Annual Financial Statements. As soon as available and in any event within 90
days after the end of each fiscal year of the Borrower, audited Consolidated and
consolidating statements of earnings, shareholders' equity and cash flows of the
Borrower and its Subsidiaries for such fiscal year and the related audited
Consolidated and consolidating balance sheets of the Borrower and its
Subsidiaries as at the end of such fiscal year, setting forth in each case in
comparative form, to the extent such figures appear therein, the corresponding
Consolidated and consolidating figures for the preceding fiscal year, and
accompanied by a audit report thereon of independent certified public
accountants satisfactory to the Lender, which report shall state that said
Consolidated and consolidating financial statements present fairly in all
material respects the Consolidated and consolidating financial position and
results of operations of the Borrower and its Subsidiaries as at the end of, and
for, such fiscal year in accordance with GAAP, consistently applied;

(c) Periodic SEC Reports; Compliance Certificate. Simultaneously with the
delivery of the financial statements required under Section 4.1(a) and (b)
above, (i) a copy of the Borrower's Form 10-Q or 10-K filing made for the
periods covered by such financial statements (provided that the Borrower may, in
lieu of the delivery of such Form 10-Q or 10-K filing, request at such time that
the Lender access publicly available copies of such filings and, in such case,
the Borrower shall be required to deliver such Form 10-Q or 10-K filing only
upon demand by the Lender in the event the Lender is unable to obtain such
access through publicly available means), together with (ii) a properly
completed Compliance Certificate as of the date of such financial statements, in
the form attached as Exhibit B hereto;

(d) Other SEC Reports. Promptly upon their becoming available, copies of all (i)
regular, periodic and special reports that the Borrower shall have filed with
the Securities and Exchange Commission (or any governmental agency substituted
therefor) pursuant to the Securities Exchange Act of 1934, as amended, (ii)
financial statements, reports, notices or proxy or other statements sent to
shareholders of the Borrower, and (iii) press releases and other statements
generally made available by the Borrower to the public concerning material
developments in the business of the Borrower;

(e) ERISA Notices. As soon as possible and in any event within five (5) days
after any officer of Borrower obtains knowledge thereof: (i) notice of
Borrower's failure to make any required payment to any Plan in sufficient amount
to comply with ERISA and the Code on or before the due date for such payment;
(ii) notice of the occurrence or expected occurrence of any "Reportable Event"
under ERISA, "Prohibited Transaction" or "Accumulated Funding Deficiency" with
respect to any Plan; and (iii) notice of receipt by Borrower of any notice (A)
from a Multiemployer Plan regarding the imposition of withdrawal liability; or
(B) of the institution, or expectancy of the institution, of any proceeding or
any other action which may result in the termination of any Plan, or Borrower's
withdrawal or partial withdrawal from any Plan;

(f) Notice of Default. Promptly after the Borrower knows that any Default has
occurred, a notice of such Default describing the same in reasonable detail and,
together with such notice or as soon thereafter as possible, a description of
the action that the Borrower has taken or proposes to take with respect thereto
(a "Notice of Default");

(g) Projections; Management Letter. With the delivery of the Borrower's 10-K
annual report, (a) the Borrower's quarterly projections (income statements and
balance sheets) for the then current fiscal year of the Borrower, as approved by
the Board of Directors of the Borrower and (b) a copy of any letter from the
Borrower's auditors to Borrower's management prepared in connection with the
audited financial statements of the Borrower; and

(h) Other Information. From time to time such other information regarding the
property, operations, business, financial condition or prospects of the Borrower
or any of its Subsidiaries as the Lender may reasonably request.

4.2 Existence; Compliance with Laws; Etc.. Borrower shall and shall cause each
Subsidiary to:

(a) Corporate Existence. Preserve and keep in full force and effect its
corporate existence and all franchises, licenses and permits material to the
proper conduct of its business;

(b) Compliance with Applicable Laws. Comply with and duly observe all applicable
laws, statutes, regulations, rules, ordinances, orders of court or governmental
authorities, and requirements of governmental authorities the breach of which
could reasonably be expected to have a Material Adverse Effect, except when
contested with due diligence, in good faith and in proper proceedings. Borrower
shall also pay and cause all of its Subsidiaries to pay all of their other
Indebtedness and obligations promptly and in accordance with normal terms and
trade practices.

(c) Payment of Taxes. File or cause to be filed all tax returns and reports
which are required by law to be filed by it, and pay and discharge all taxes,
assessments and governmental charges or levies imposed on it or on its income or
profits or on any of its property prior to the date on which penalties attached
thereto, except for any such tax, assessment, charge or levy the payment of
which is being contested in good faith and by proper proceedings and against
which adequate reserves are being maintained in accordance with GAAP.

(d) Records. Keep adequate records and books of account, in which complete
entries will be made in accordance with GAAP; and

(e) Access. Permit representatives of Lender, upon reasonable advance notice to
the Borrower and during normal business hours, to examine, copy and make
extracts from its books and records, to inspect any of its properties,
including, without limitation, any Purchased Equipment, and to discuss its
business and affairs with its officers, all to the extent reasonably requested
by Lender.

4.3 Maintain Property. Borrower shall, and Borrower shall cause each of its
Subsidiaries to, keep and maintain all property useful and necessary in its
business in good operating condition and repair, ordinary wear and tear
excepted.

4.4 Insurance. Borrower shall keep adequately insured by financially sound and
responsible insurers (a) all property owned or leased by it and its Subsidiaries
and all property of an insurable nature, such insurance to be in at least such
amounts and covering loss or damage from at least such risks and hazards
(including, without limitation, business interruption insurance and use and
occupancy insurance) as are usually insured against in the same geographic areas
by companies engaged in similar businesses, and (b) all liabilities of Borrower
and its Subsidiaries for damage to property, death or bodily injury, including
without limitation insurance required under all applicable workmen's
compensation laws, and insurance for such liabilities resulting from, caused by
or arising out of any product sold by any predecessor of Borrower or by Borrower
or any Subsidiary, all such insurance to be in at least such amounts as are
usually insured against by companies engaged in the same or similar businesses.

4.5 Notice of Material Events. Borrower will, promptly upon any officer of
Borrower obtaining knowledge thereof, give notice to Lender of (i) any material
casualty, loss or depreciation to any inventory or other property of Borrower or
any Subsidiary or any litigation, investigation or other proceeding against or
involving Borrower or any Subsidiary the result of any of which might have a
Material Adverse Effect; (ii) any litigation, investigation (other than in the
ordinary course of business), other proceeding or dispute affecting Borrower (A)
which relates, in whole or in part, to any of the transactions contemplated by
any of the Loan Documents, (B) which involves an amount in excess of $50,000, or
(C) which may exist between Borrower or any Subsidiary and any governmental
body; (iii) any release of any Hazardous Materials at any location owned or
leased by Borrower or any Subsidiary or any investigation or proceeding by any
governmental body alleging or relating to the violation by Borrower or any
Subsidiary of any law or regulation; (d) any Series B Convertible Preferred
Stock Event. If at any time the Borrower has reason to believe that a Series B
Convertible Preferred Stock Event is reasonably likely to occur within the
period of thirty (30) consecutive days thereafter, the Borrower shall give
notice thereof to the Lender (a "Notice of Anticipation of Series B Convertible
Preferred Stock Event"). Borrower will furnish to Lender from time to time all
information which Lender shall reasonably request with respect to the status of
any litigation, investigation, other proceeding or dispute to which Borrower is
a party.

4.6 Deposit Accounts. Borrower shall maintain with Lender bank accounts to be
used as its principal depository and operating account(s).

4.7 Eligible Liquid Collateral. The Borrower shall maintain and continue to
maintain Eligible Liquid Collateral such that the Borrowing Base is at all times
equal to or in excess of the sum of: (i) the outstanding principal amount of
Term Loans; plus (ii) Hedging Exposure. Although the Lender will mark-to-market
the Eligible Liquid Collateral on a daily basis, the Borrower is obligated, with
or without notice from the Lender, to ensure that it continuously and without
delay maintains sufficient Eligible Liquid Collateral to comply with this
Section 4.7.

ARTICLE 5. - NEGATIVE COVENANTS

Borrower covenants and agrees that, so long as any Commitment is in effect, any
Note remains outstanding and unpaid, in whole or in part, or any other amount is
owing to Lender hereunder, Borrower will not, directly or indirectly, and
Borrower will not permit any of its Subsidiaries to:

5.1 Indebtedness. Create, incur, assume or allow to exist any Indebtedness,
except:

(a) Loan Document Indebtedness. Indebtedness evidenced by the Note and any other
Indebtedness owing to or held by Lender arising under any of the Loan Documents;

(b) Disclosed Indebtedness. Indebtedness of Borrower existing on the Initial
Borrowing Date and disclosed in Schedule 5.1 (including, without limitation, all
Capital Lease Obligations and purchase money financings existing on the Initial
Borrowing Date); provided, however, that, without the prior written consent of
Lender, none of such Indebtedness shall be renewed, extended or otherwise
modified in any material respect and may be extended by Borrower only on
substantially the same terms and conditions as in effect on the date hereof;

(c) Unsecured Current Liabilities. Unsecured current liabilities (not the result
of borrowing) incurred in the ordinary course of business which are not
evidenced by notes or instruments and which are not more than sixty (60) days
overdue from the original due dates thereof (unless and to the extent only that
any such liability is contested by Borrower in good faith by appropriate
proceedings and adequate reserves have been set aside with respect thereto in
accordance with GAAP);

(d) Additional Capital Leases and Purchase Money Financings. All Capital Leases
and purchase money financings existing on the Initial Borrowing Date, in an
amount not to exceed $2,411,803.77. The amount of each such Capital Lease or
purchase money financing does not exceed 100% of the lesser of the cost or fair
market value of such Capital Equipment (and Borrower agrees to furnish copies of
the documentation for its outstanding Capital Leases and purchase money
financings to Lender from time to time upon request);

(e) Indebtedness Among Subsidiaries. Indebtedness existing as of the date hereof
and disclosed on Schedule 5.1 of (i) Subsidiaries of the Borrower to the
Borrower, (ii) the Borrower to any of its Subsidiaries, or (iii) Subsidiaries to
Subsidiaries, provided that any such Indebtedness of the Borrower to its
Subsidiaries is subordinated as to payment of the Obligations in a manner
satisfactory to Lender; and

(f) Approved Indebtedness. Indebtedness for borrowed money incurred after the
Initial Borrowing Date with prior notice to and the written consent of Lender.

5.2 Contingent Liabilities. Except for Contingent Liabilities existing on the
Initial Borrowing Date and disclosed on Schedule 5.2, create, incur, assume or
allow to exist any Contingent Liabilities, except for Contingent Liabilities
arising out of the endorsement of instruments for deposit or collection in the
ordinary course of business.

5.3 Limitation on Liens. Create, incur, assume or allow to exist, any Lien upon
any of its property, income or profits, whether now owned or held or hereafter
acquired, including attachment, levy, garnishment or other judicial process
relating to such property, except:

(a) Liens in existence on the date hereof and listed on Schedule 5.3 hereof;

(b) Liens imposed by any governmental authority for taxes, assessments or
charges not yet due or that are being contested in good faith and by appropriate
proceedings if adequate reserves with respect thereto are maintained on the
books of the Borrower, in accordance with GAAP;

(c) carriers', warehousemen's, mechanics', materialmen's, repairmen's or other
like Liens arising in the ordinary course of business that are not overdue or
that are being contested in good faith and by appropriate proceedings if
adequate reserves with respect thereto are maintained or the books of the
Borrower, in accordance with GAAP;

(d) pledges or deposits under worker's compensation, unemployment insurance and
other social security legislation;

(e) deposits to secure the performance of bids, trade contracts (other than for
Indebtedness), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(f) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business and encumbrances consisting of
zoning restrictions, easements, licenses, restrictions on the use of property or
imperfections in title thereto that, in the aggregate, are not material in
amount, and that do not in any case materially detract from the value of the
property subject thereto or interfere with the ordinary conduct of the business
of the Borrower or any of its Subsidiaries;

(g) Liens upon Capital Equipment to secure purchase money Indebtedness or
Capital Lease of the Borrower or a Subsidiary permitted under Section 5.1(a);
provided, that, (i) such Lien does not extend to or cover any other property of
the Borrower or such Subsidiary and (ii) such Lien does not secure any
Indebtedness other than the Indebtedness so incurred;

(h) Liens arising from or upon any judgment or award, provided that such
judgment or award does not exceed $50,000 and is being contested in good faith
by proper appeal proceedings, such judgment or award is not secured by any Lien
which is not discharged within thirty (30) days, and only so long as execution
thereon shall be stayed; and

(i) Liens now or hereafter granted to the Lender under the Loan Documents.

5.4 Mergers; Dissolution; Disposals; or Acquisitions. (a) Enter into any
transaction of merger or consolidation or amalgamation; (b) liquidate, wind-up
or dissolve itself; (c) convey, sell, issue, exchange, lease, assign, transfer
or otherwise dispose of all or any material portion of its business or property
or the business, property or stock of any Subsidiary (other than sales of
inventory in the ordinary course of business and obsolete equipment or equipment
no longer used or useful in the business of Borrower); or (d) without the prior
written consent of the Lender, make any Investment in or purchase, lease or
otherwise acquire all or any material portion of the business or property of any
other Person or enter into any Joint Venture or any exclusive licensing
agreement for any of its material Intellectual Property; provided, however, that
notwithstanding the foregoing so long as no Default or Event of Default exists,
the Borrower may enter into agreements, including licensing agreements, relating
to the research, development, marketing and sale of its products and
Intellectual Property in the ordinary course of its business and on reasonable
and appropriate terms and conditions including the payment of fair and
reasonable compensation to the Borrower.

5.5 Investments and Loans. Except as permitted by Section 5.1(e) make any
Investment in or make any loan or other advances of money to any Person,
including, without limitation, any Subsidiary, except for loans and advances to
employees for salary, travel advances, advances against commissions and similar
advances in the ordinary course of business or pursuant to the investment policy
attached hereto as Schedule 5.5.

5.6 Dividends. Pay or set aside any amount to pay any Dividends, other than
Permitted Redemptions.

5.7 Transactions with Affiliates. Enter into or be a party to any agreement or
transaction with any Affiliate, except in the ordinary course of Borrower's
business and pursuant to reasonable requirements of Borrower's business and upon
fair and reasonable terms and conditions which are fully disclosed to Lender and
are no less favorable to Borrower than would obtain in a comparable arm's length
transaction with a person not an Affiliate of Borrower.

5.8 Negative Pledge. Directly or indirectly, enter into any agreement,
indenture, or other instrument which prohibits the creation, incurrence or
allowance to exist of any mortgage, deed of trust, pledge, lien, security
interest or other encumbrance or conveyance upon any of Borrower's or its
Subsidiaries' property, except for negative pledges in connection with
Indebtedness incurred under Capital Leases and purchase money financings
permitted under Section 5.1(d) hereof, provided that such negative pledges apply
only to the Capital Equipment purchased or leased pursuant thereto and not to
any other property.

5.9 Lines of Business. Engage to any significant extent, or permit any
Subsidiary to engage to any significant extent, in any line or lines of business
activity other than the biotechnology or pharmaceutical businesses.

ARTICLE 6. - CONDITIONS PRECEDENT

6.1 Conditions of Initial Extension of Credit. The obligation of Lender to make
a Term Loan on the Initial Borrowing Date is subject to the satisfaction of the
condition precedent that Lender shall have received on or before such date, the
following items in form and substance satisfactory to Lender and its counsel
executed where appropriate by a duly authorized officer of Borrower:

LOAN DOCUMENTS

(a) Credit Agreement. This Agreement;

(b) Term Note. The Term Note; and

(c) Pledge Agreement. The Pledge and Security Agreement.

CORPORATE DOCUMENTS

:



(d) Corporate Resolutions. Copies of resolutions of the Board of Directors (and,
if necessary, the Stockholders) of Borrower, authorizing the execution, delivery
and performance of the Loan Documents to which Borrower is a party, and the
transactions contemplated thereby, certified as of the Initial Borrowing Date by
the Secretary/Clerk or Assistant Secretary/Clerk of Borrower (which certificate
shall state that such resolutions have not been amended, modified, revoked or
rescinded as of such date);

(e) Corporate Incumbency Certificate. Certificate of the Secretary/Clerk or
Assistant Secretary/Clerk of Borrower, dated as of the Initial Borrowing Date,
certifying the names and titles of the officers authorized to execute the Loan
Documents to which Borrower is a party and any other documents related to any
thereof, together with specimen signatures of such officers;

(f) Charter Documents. Copies of (i) the charter documents and all amendments
thereto of Borrower, currently certified by the Office of the Secretary of State
for the State of Delaware, and (ii) the By-Laws of Borrower certified as of the
Initial Borrowing Date by the Secretary/Clerk or Assistant Secretary/Clerk of
the Borrower;

(g) Legal Good Standing Certificates. For Borrower, a certificate of legal
existence and good standing issued by the Office of the Secretary of State for
the State of Delaware and a certificate of foreign qualification and good
standing issued by the Secretary of State of each state of foreign qualification
or authorization, all of which shall be dated currently;

(h) Tax Good Standing Certificates. For Borrower, a certificate of tax good
standing currently dated from each jurisdiction in which such party is obliged
to file tax returns and pay taxes (or, to the extent any such certificates are
unobtainable, because it is not the practice of the taxing authority to issue
such certificate, or because of time delays in the issuance of such certificate
attributable to such taxing authority, a letter from Borrower's chief financial
officer setting forth the nature of the tax obligation and the relevant
jurisdiction, and certifying that all required returns have been duly filed and
all required taxes shown thereon paid);

MISCELLANEOUS

:



(i) UCC and Other Searches. Copies of UCC, tax lien, judgment, bankruptcy and
other searches reasonably requested by Lender of all appropriate filing offices
relating to the Borrower and its Subsidiaries;

(j) Terminations and Discharges. Termination Statements, mortgage discharges and
other discharges of all Liens other than those permitted under Section 5.3
hereof;

(k) Legal Opinions. Written opinions of counsel for Borrower in form and content
satisfactory to Lender, dated the Initial Borrowing Date, addressed to Lender
and covering such matters related to the Borrower and the transactions
contemplated hereby as Lender may request;

(l) Consents. Copies of all consents or approvals of any Person that may be
required in connection with the transactions contemplated by the Loan Documents;

(m) Fees. Payment of the facility fee set forth in Section 2.7, together with
the estimated fees and disbursements of Lender's counsel in connection with the
Loan Documents and the transactions contemplated hereby; and

(n) Eligible Liquid Collateral. The acquisition of Eligible Liquid Collateral in
the amounts required by Section 4.7 hereof.

(o) Additional Closing Agenda Items. Fulfillment, to Lender's satisfaction, of
each of the additional items set forth on the closing agenda for this
transaction.

6.2 Conditions of All Loans. The Lender's obligation to make any Loan is subject
to the fulfillment of the following additional conditions precedent:

(a) Representations. The representations and warranties made by any party to any
Loan Document (other than Lender) in any Loan Document or in any certificate,
document or financial or other statement furnished at any time under or in
connection therewith shall be true and correct in all material respects on and
as of the Borrowing Date for such Loan as if made on and as of such date,
provided that, if any such representation or warranty is expressly required
herein or therein to be made only as of a specific date, such representation or
warranty shall be true or correct as of such date;

(b) Eligible Liquid Collateral. The Borrower has prior to the making of such
Loan acquired Eligible Liquid Collateral in the amounts required by Section 4.7
hereof (after giving effect to the proposed Loan) and continues as of the date
of such Loan to maintain such Eligible Liquid Collateral in the amounts required
by Section 4.7 hereof (after giving effect to the proposed Loan).

(c) No Default. No Default or Event of Default shall have occurred and be
continuing on the Borrowing Date for such Loan either before or after giving
effect to the Loan made on such date; and

(d) No Material Adverse Effect. There shall have occurred no event or change in
circumstances having a Material Adverse Effect since the date of the most recent
financial statements delivered by Borrower to Lender.

Each request for a Loan by Borrower hereunder shall constitute a representation
and warranty by Borrower as of the date of such request or application that the
conditions contained in paragraphs (a) through (c) of this Section 6.2 have been
satisfied.

ARTICLE 7. - EVENTS OF DEFAULT

7.1 Events of Default. The occurrence of any of the following shall constitute
an Event of Default:

(a) Failure of Payment. If Borrower fails to pay any principal, interest or
other amount due, under this Agreement or with respect to any Loan on the date
due (whether on a scheduled payment date or otherwise) and in the manner
provided herein;

(b) Misstatements. If any representation, warranty or other statement made
herein or in any other Loan Document or otherwise in writing by or on behalf of
Borrower or any Subsidiary in connection herewith proves to be or to have been
incorrect or misleading in any material respect as of the date at which it is
made or deemed to be made;

(c) Performance of other Covenants. If Borrower defaults in the due performance
or observance of:

(i) any covenant contained in Sections 4.1, 4.2(a), 4.2(e), 4.4, 4.5, 4.6, 4.7
or Article 5; or

(ii) any other covenant, condition or provision to be performed or observed by
it hereunder or under any of the Loan Documents (other than a payment or
covenant default the performance or observance of which is dealt with
specifically elsewhere in this Section 7.1) and the breach of such other
provision is not cured to Lender's satisfaction within fifteen (15) days after
the sooner to occur of Borrower's receipt of notice of such breach from Lender
or the date on which such failure or neglect first becomes known to any officer
of Borrower.

(d) Other Indebtedness. If Borrower or any Subsidiary defaults, which default
continues after any applicable grace or cure period, in any payment of principal
of or interest on any Indebtedness for borrowed money in excess of $200,000,
including, without limitation, on any Capital Lease or any other default occurs
with respect to any Indebtedness for borrowed money in excess of $200,000 giving
the holder thereof the right to accelerate the payment thereof or require such
Indebtedness to be paid before its stated maturity or before any regularly
scheduled date of prepayment;

(e) Material Contracts. Any default occurs under any material contract of
Borrower or any Subsidiary which default gives any other party to such contract
the right to terminate such contract or exercise remedies and such termination
or remedies are reasonably likely to have a Material Adverse Effect;

(f) Judgments. If Borrower or any Subsidiary permits any judgment against it in
excess of 200,000 to remain undischarged for a period of more than fifteen (15)
days unless during such period such judgment is effectively stayed or bonded, on
appeal or otherwise;

(g) Levy, Attachments. If any levy, seizure, attachment, execution or similar
process shall be issued on any of the Borrower's or its Subsidiaries' cash,
accounts or any material property;

(h) Voluntary Bankruptcy. If Borrower or any Subsidiary (i) commences a
voluntary case under the Bankruptcy Code (as now or hereafter in effect); or
(ii) files a petition or commences any case, proceeding, or action in bankruptcy
or seeking reorganization, liquidation, dissolution, winding-up, arrangement,
composition, readjustment of its debts or any other relief under any other
bankruptcy, insolvency, reorganization, liquidation, dissolution, arrangement,
composition, readjustment of debt or similar act or law of any jurisdiction, now
or hereafter existing; or (iii) takes any action indicating its consent to,
approval of, or acquiescence in, any such case, proceeding or other action; or
(iv) applies for a receiver, trustee or custodian of it or for all or a
substantial part of its property; or (v) makes an assignment for the benefit of
creditors; or (vi) is unable to pay its debts as they mature or admits in
writing such inability; or (vii) is adjudicated insolvent or bankrupt;

(i) Involuntary Bankruptcy. (i) If there is commenced against Borrower or any
Subsidiary (1) an involuntary case under the Bankruptcy Code (as now or
hereafter in effect); or (2) any case or proceeding or any other action in
bankruptcy or seeking reorganization, liquidation, dissolution, winding-up,
arrangement, composition, readjustment of its debts or any other relief under
any other bankruptcy, insolvency, reorganization, liquidation, dissolution,
arrangement, composition, readjustment of debt or similar act or law of any
jurisdiction, now or hereafter existing, or seeking appointment of a receiver,
trustee or custodian of Borrower or any Subsidiary or for all or a substantial
part of the property of either of them, and any of the foregoing cases,
proceedings, or actions is not dismissed within forty-five (45) days; or (ii) if
an order, judgment or decree approving any of the foregoing is entered or a
warrant of attachment, execution or similar process against any substantial part
of the property of Borrower or any Subsidiary is issued, and such order,
judgment, decree, warrant, execution or similar process is not vacated or stayed
within forty-five (45) days; or (iii) if an order for relief under the
Bankruptcy Code (as now or hereafter in effect) is entered against Borrower or
any Subsidiary;

(j) Change in Control of Borrower. A Change in Control shall occur;

(k) Material Adverse Effect. Any event or change in circumstances having a
Material Adverse Effect; or

(l) Series B Convertible Preferred Stock Event. A Series B Convertible Preferred
Stock Event shall occur.

7.2 Lender's Remedies. Upon the occurrence and during the continuance of any
such Event of Default, Lender may, at Lender's option, immediately exercise one
or more of the following rights: (a) declare all obligations of Lender to
Borrower, including, without limitation, the Commitments to be terminated,
whereupon such obligations shall immediately terminate; (b) declare all
obligations of Borrower to Lender, including, without limitation, the Loans and
all other amounts owing under this Agreement and the Note to be immediately due
and payable, whereupon they shall immediately become due and payable without
presentment, demand, protest or notice of any kind, all of which are hereby
expressly waived; and (c) exercise any and all rights and remedies of the Lender
under Section 10 of the Pledge Agreement; provided, however, that upon the
occurrence of any such Event of Default specified in Sections 7.1(h) or 7.1(i),
the Commitments shall immediately terminate and all obligations of Borrower to
Lender, including, without limitation, Loans and all other amounts owing under
this Agreement and the Note shall immediately become due and payable without
presentment, further demand, protest or notice of any kind, all of which are
hereby expressly waived and the Lender may exercise any and all rights and
remedies of the Lender under Section 10 of the Pledge Agreement.

7.3 Cross Default It is agreed by Borrower that any Event of Default under this
Agreement will constitute an event of default under all Loans and all of the
Loan Documents and all other agreements and evidences of Indebtedness between
Borrower and Lender, whether now existing or hereafter executed and whether or
not such is an event of default therein.

7.4 Setoff. Borrower hereby grants to Lender a lien, security interest and right
of set off as security for all liabilities and obligations to Lender, whether
now existing or hereafter arising, upon and against all deposits, credits,
collateral and property, now or hereafter in the possession, custody,
safekeeping or control of Lender or any entity under the control of Fleet
Financial Group, Inc., or in transit to any of them. At any time, without demand
or notice, Lender may set off the same or any part thereof and apply the same to
any liability or obligation of Borrower even though unmatured and regardless of
the adequacy of any other collateral securing the Loans. ANY AND ALL RIGHTS TO
REQUIRE LENDER TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER
COLLATERAL WHICH SECURES THE LOANS, PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH
RESPECT TO SUCH DEPOSITS, CREDIT OR OTHER PROPERTY OF THE BORROWER ARE HEREBY
KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

ARTICLE 8. - MISCELLANEOUS

8.1 Notices. Except as otherwise specified herein, all notices to or upon the
parties hereto shall be in writing (including teletransmissions), shall be given
or made to the party to which such notice is required or permitted to be given
or made under this Agreement at the address or telecopier number set forth below
or at such other address or telecopier number as any party hereto may hereafter
specify to the others in writing, and (unless otherwise specified herein) shall
be deemed delivered on receipt, if teletransmitted or delivered by hand, or
three (3) Business Days after mailing, and all mailed notices shall be by
registered or certified mail, postage prepaid:

If to Borrower to:

Cell Genesys, Inc.
342 Lakeside Drive
Foster City, CA 94404
Attention:  Chief Financial Officer
Fax No.:  (650) 572-1624

With a copy to:

Wilson Sonsini Goodrich & Rosati
650 Page Mill Road
Palo Alto, CA 94304-1050
Attention:  Herbert P. Fockler, Esquire
Fax No.:  (650) 496-4367

If to Lender to:

Fleet National Bank
High Technology Division
One Federal Street
Boston, MA 02110
Attention: Kimberly A. Martone, Managing Director
Fax No.: (617) 434-0819

With a copy to:

Brown, Rudnick, Freed & Gesmer, P.C.
One Financial Center
Boston, MA 02111
Attention: Andrew P. Strehle, Esquire
Facsimile No. (617) 856-8201

8.2 No Waiver of Rights. No failure to exercise nor any delay in exercising, on
the part of Lender, any right, remedy, power or privilege under the Loan
Documents shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power, or privilege operate as a waiver of any
further or complete exercise thereof. No waiver shall be effective unless in
writing. No waiver or condonation of any breach on one occasion shall be deemed
a waiver or condonation on any other occasion.

8.3 Obligations Absolute; Cumulative Remedies. All payments to be made by the
Borrower to Lender hereunder and under the Note and other Loan Documents shall
be absolute and unconditional and shall be made by Borrower to Lender at 100
Federal Street, Boston, Massachusetts 02110 or such other place as Lender may
from time to time specify in writing in lawful currency of the United States of
America in immediately available funds without counterclaim or setoff and free
and clear of, and without any deduction or withholding for, any taxes or other
payments. Each of the Loan Documents and the obligations of Borrower thereunder
are in addition to and not in substitution for any other obligations or security
interests now or hereafter held by Lender and shall not operate as a merger of
any contract or debt or suspend the fulfillment of or affect the rights,
remedies, powers, or privileges of Lender in respect of any obligation or other
security interest held by it for the fulfillment thereof. The rights and
remedies provided in the Loan Documents are cumulative and not exclusive of any
other rights or remedies provided by law.

8.4 Successors. This Agreement shall be binding upon and inure to the benefit of
Borrower, Lender and all future holders of the Note, and their respective
successors and assigns, except that Borrower may not assign or transfer its
rights or obligations hereunder without the prior written consent of Lender.
Lender shall have the unrestricted right at any time or from time to time, and
without Borrower's consent, to assign all or any portion of its rights and
obligations hereunder to one or more banks or other financial institutions
(each, an "Assignee"), and Borrower agrees that it shall execute, or cause to be
executed, such documents, including without limitation, amendments to this
Agreement and to any other documents, instruments and agreements executed in
connection herewith as Lender shall deem necessary to effect the foregoing. In
addition, at the request of Lender and any such Assignee, Borrower shall issue
one or more new promissory notes, as applicable, to any such Assignee and, if
Lender has retained any of its rights and obligations hereunder following such
assignment, to Lender, which new promissory notes shall be issued in replacement
of, but not in discharge of, the liability evidenced by the Note held by Lender
prior to such assignment and shall reflect the amount of the respective
Commitments and Loans held by such Assignee and Lender after giving effect to
such assignment. Upon the execution and delivery of appropriate assignment
documentation, amendments and any other documentation required by Lender in
connection with such assignment, and the payment by Assignee of the purchase
price agreed to by Lender, and such Assignee, such Assignee shall be a party to
this Agreement and shall have all of the rights and obligations of Lender
hereunder (and under any and all other guaranties, documents, instruments and
agreements executed in connection herewith) to the extent that such rights and
obligations have been assigned by Lender pursuant to the assignment
documentation between Lender and such Assignee, and Lender shall be released
from its obligations hereunder and thereunder to a corresponding extent. Lender
may furnish any information concerning Borrower in its possession from time to
time to prospective Assignees, provided that Lender shall require any such
prospective Assignee to agree in writing to maintain the confidentiality of such
information.

8.5 Participants. Lender shall have the unrestricted right at any time and from
time to time, and without the consent of or notice to Borrower or any guarantor,
to grant to one or more banks or other financial institutions (each, a
"Participant") participating interests in Lender's obligation to lend under the
Loan Documents and/or any or all of the loans held by Lender hereunder. In the
event of any such grant by Lender of a participating interest to a Participant,
whether or not upon notice to Borrower, Lender shall remain responsible for the
performance of its obligations under the Loan Documents and Borrower shall
continue to deal solely and directly with Lender in connection with Lender's
rights and obligations hereunder and thereunder. Lender may furnish any
information concerning Borrower in its possession from time to time to
prospective participants, provided that Lender shall require any such
prospective participant to agree in writing to maintain the confidentiality of
such information.

8.6 Governing Law. This Agreement, the Note and other Loan Documents and the
rights and obligations of the parties thereunder shall be construed and
interpreted in accordance with the laws of the Commonwealth of Massachusetts
(without giving effect to laws applicable to conflicts or choice of law).

8.7 Submission to Jurisdiction; Waiver of Trial by Jury.

(a) BORROWER AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS AGREEMENT OR ANY
OF THE OTHER LOAN DOCUMENTS MAY BE BROUGHT IN THE COURTS OF THE COMMONWEALTH OF
MASSACHUSETTS OR ANY FEDERAL COURT SITTING THEREIN AND CONSENTS TO THE
NONEXCLUSIVE JURISDICTION OF SUCH COURT AND SERVICE OF PROCESS IN ANY SUCH SUIT
BEING MADE UPON BORROWER BY MAIL AT THE ADDRESS SET FORTH ABOVE. BORROWER HEREBY
WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH
SUIT OR ANY SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT FORUM.

(b) THE BORROWER AND LENDER MUTUALLY HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY CLAIM BASED
HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENTS CONTEMPLATED TO BE EXECUTED IN CONNECTION HEREWITH OR ANY COURSE
OF CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR
ACTIONS OF ANY PARTY. THIS WAIVER CONSTITUTES A MATERIAL INDUCEMENT FOR LENDER
TO ACCEPT THIS AGREEMENT AND MAKE THE LOANS.

8.8 Complete Agreement, Amendments. This Agreement, together with the Note and
other Loan Documents is intended by the parties as the final, complete and
exclusive statement of the transactions evidenced thereby. All prior or
contemporaneous promises, agreements and understandings, whether oral or
written, are deemed to be superceded by this Agreement, together with the Note
and other Loan Documents, and no party is relying on any promise, agreement or
understanding not set forth in this Agreement, together with the Note and other
Loan Documents. This Agreement and the other Loan Documents may not be amended
or modified except by a written instrument describing such amendment or
modification executed by Borrower and Lender.

8.9 Expenses. Borrower shall pay on demand all expenses of Lender in connection
with the preparation, administration, default, collection, waiver or amendment
of loan terms, or in connection with Lender's exercise, preservation or
enforcement of any of its rights, remedies or options hereunder, including,
without limitation, reasonable fees of outside legal counsel or the allocated
costs of in-house legal counsel, accounting, consulting, brokerage or other
similar professional fees or expenses, any claim or liability for any stamp,
excise or other similar taxes and any penalties or interest with respect thereto
that may be levied, collected, withheld or assessed by any jurisdiction in
connection with the execution and delivery of the Loan Documents or any
modification thereof, and any fees or expenses associated with travel or other
costs relating to any appraisals or examinations conducted in connection with
the loan or any collateral therefor, and the amount of all such expenses shall,
until paid, bear interest at the rate applicable to principal hereunder
(including any default rate) and be an obligation secured by any collateral.
This covenant shall survive payment of the Loans and termination of this
Agreement. Borrower hereby authorizes Lender to debit Borrower's accounts if
Borrower fails to pay such amount promptly after demand.

8.10 Indemnification. Borrower agrees to indemnify and hold Lender harmless from
and against any and all loss, liability, obligations, damages, penalties,
judgments, actions, investigations, claims, costs and expenses (including,
without limitation, reasonable attorneys' fees and disbursements) now or in the
future incurred by or asserted against Lender by any Person arising out of or in
connection with any past, present, or future action or inaction by Lender or
Borrower in connection with any Loan Document, or any transaction contemplated
thereby, except any action or inaction arising out of Lender's gross negligence
or willful misconduct as determined by a court of competent jurisdiction in an
order binding on Lender and not subject to appeal.

8.11 Survival of Agreements. All covenants, agreements, representations and
warranties made herein and in the certificates delivered pursuant hereto shall
survive the making of Loans and the execution and delivery to Lender of the Note
and shall continue in full force and effect so long as any Note is outstanding
and unpaid or this Agreement remains in effect. All agreements, obligations and
liabilities of Borrower under this Agreement concerning the payment of money to
Lender, other than the obligation to pay principal of and interest on Loans,
shall survive the payment in full of Loans and termination of this Agreement.

8.12 Severability. Any provision hereof that is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

8.13 Descriptive Headings. The Table of Contents and the captions in this
Agreement are for convenience of reference only and shall not define or limit
the provisions hereof.

8.14 Counterparts. This Agreement may be executed by one or more of the parties
on any number of separate counterparts, and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.

8.15 Pledge to Federal Reserve. Lender may at any time pledge all or any portion
of its rights under the Loan Documents including any portion of the Note to any
of the twelve (12) Federal Reserve Banks organized under Section 4 of the
Federal Reserve Act, 12 U.S.C. Section 341. No such pledge or enforcement
thereof shall release Lender from its obligations under any of the Loan
Documents.

8.16 Lost Note. Upon receipt of an affidavit of an officer of Lender as to the
loss, theft, destruction or mutilation of the Note or any other Loan Documents
which is not of public record, and, in the case of any such loss, theft,
destruction or mutilation, upon receipt of an affidavit of surrender and
cancellation of such Note or other Loan Document, Borrower will issue, in lieu
thereof, a replacement Note or other Loan Document in the same principal amount
thereof and otherwise of like tenor.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as an instrument under seal by their respective duly authorized officers as of
the date first written above.

WITNESS:

CELL GENESYS, INC.

 

 

___________________________

By: __________________________________



Name: _______________________________



Title: _______________________________

 

 

 

FLEET NATIONAL BANK

 

 

 

 

___________________________

By: _________________________________



Name: Kimberly A. Martone



Title: Managing Director

 

 

SCHEDULE 1

Definitions

 

"Abgenix Sale Tax Liability" - (i) for the period from the Initial Closing Date
to (but not including) February 15, 2002, the amount from time to time equal to
fifteen percent (15%) of the market value of the Borrower's equity interests in
publicly-traded common stock of Abgenix, Inc., a Delaware corporation; and (ii)
for the period from and after February 15, 2002, the amount selected by the
Lender in its sole discretion (provided that the Lender agrees to communicate
with the Borrower in good faith prior to February 15, 2002 regarding the
selection of such amount).

"Accumulated Funding Deficiency" - the amount referred to by such term as
defined in Section 302(a)(2) of ERISA.

"Affiliate" - as to any Person (a) any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with
such Person, or (b) any other Person who is an officer or director of such
Person, or (c) any Person described in clause (a) above (other than any
Subsidiary all of the capital stock of which is owned by Borrower).

"Authorized Representative" - any person holding the position of President, Vice
President, Treasurer or Secretary of the Borrower at any time.

"Bankruptcy Code" - The Bankruptcy Reform Act of 1978, as heretofore and
hereafter amended, and codified as 11 U.S.C. 101, et seq.

"Borrowing Date" - the Business Day on which any Loan is made.

"Borrowing Base" -

(a) During a Level I Period, the sum of:

(i) the value of the Eligible Liquid Collateral;

LESS

(ii) Hedging Exposure.

(b) During a Level II Period, the sum of:

(i) the sum of:

(A) 100% of Eligible Liquid Collateral consisting of cash;

PLUS

(B) 100% of Eligible Liquid Collateral consisting of certificates of deposit
with maturities of 365 days or less from the date of acquisition issued by
Lender;

PLUS

(C) 90% of Eligible Liquid Collateral consisting of securities with maturities
of 180 days or less from the date of acquisition issued or fully guaranteed or
insured as to payment of principal and interest by the United States Treasury;

PLUS

(D) 80% of Eligible Liquid Collateral consisting of securities with maturities
of 180 days or less from the date of acquisition issued or fully guaranteed or
insured as to payment of principal and interest, other than those consisting of
United States Treasury obligations;

PLUS

(E) 70% of Eligible Liquid Collateral consisting of senior unsecured bonds of a
domestic corporate issuer rated at least A by a rating agency acceptable to the
Lender with maturities of 180 days or less from the date of acquisition.

LESS

(ii) Hedging Exposure.

"Borrowing Limit" - the lesser of the Term Loan Limit or the Borrowing Base.

"Business Day" - any day other than a Saturday, Sunday or day on which shall be
in the Commonwealth of Massachusetts a legal holiday or a day on which banking
institutions in Boston, Massachusetts are required or authorized to close.

"Capital Asset" - an asset that in accordance with GAAP is required or permitted
to be depreciated or amortized on Borrower's balance sheet.

"Capital Equipment" - equipment that in accordance with GAAP is required or
permitted to be depreciated or amortized on Borrower's balance sheet.

"Capital Expenditures" - for any period, the sum of (i) all expenditures that,
in accordance with GAAP, are required to be included in land, property, plant or
equipment or similar fixed asset account (whether involving real or personal
property) and (ii) Capital Lease Obligations incurred during such period
(excluding renewals of Capital Leases).

"Capital Lease" - any capital lease, conditional sales contract or other title
retention agreement relating to the acquisition of Capital Equipment.

"Capital Lease Obligations" - the aggregate capitalized amount of the
obligations of Borrower under all Capital Leases.

"Cash Equivalents" - any interest bearing investment of Borrower which meets the
definition of a "cash equivalent" under GAAP (i.e., purchased with a remaining
maturity of 90 days or less). Such investments shall be at least investment
grade (A1/P1 for commercial paper, BBB or better for bonds and similar
investments).

"Certificate of Designations" - that certain Certificate of Designations,
Preferences and Rights of Series B Convertible Preferred Stock of Cell Genesys,
Inc. dated November 13, 1997 that is attached as Exhibit A to the Securities
Purchase Agreement dated as of November 13, 1997 by and among the Borrower and
the investors listed on the Schedule of Buyers attached thereto, in the form
attached to the Borrower's filing on form 8-K dated November 14, 1997, without
any amendment or supplement thereto or modification thereof.

"Change in Control" - at any time that any Person, together with the affiliates
and associates of such Person within the meaning of Rule 12b-2 of the Securities
Exchange Act of 1934, as amended (the "Exchange Act"), shall acquire beneficial
ownership within the meaning of Rule 13d of the Exchange Act of thirty-five
(35%) percent or more of the voting stock or total equity of the Borrower, or if
a change in the Board of Directors of Borrower in which the individuals who
constituted the Board of Directors at the beginning of the two (2) year period
immediately preceding such change (together with any other director whose
election by the Board of Directors was approved by at least two-thirds of the
directors then in office at the beginning of such period) cease for any reason
to constitute a majority of the directors of the Borrower then in office.

"Commitments" - the Term Loan Commitment.

"Commonly Controlled Entity" - an entity, whether or not incorporated, which is
under common control with Borrower within the meaning of Section 414(b) or (c)
of the IRC.

"Consolidated" - when used with reference to any term, that term as applied to
the accounts of the Borrower and all of its Subsidiaries, consolidated in
accordance with GAAP.

"Contingent Liability" - any obligation of Borrower guaranteeing or in effect
guaranteeing any Indebtedness, leases, dividends or other obligations ("primary
obligations") of any other Person (the "primary obligor") in any manner, whether
directly or indirectly.

"Default" - any event specified in Article 7, whether or not any requirement for
the giving of notice or lapse of time or any other condition has been satisfied.

"Dividends" means, for any applicable period, the aggregate of all amounts paid
or payable (without duplication) as dividends (exclusive of dividends payable
solely in capital stock of Borrower), distributions or owner withdrawals with
respect to Borrower's shares of capital stock, whether now or hereafter
outstanding and includes any purchase, redemption or other retirement of any
shares of the Borrower's stock, directly or indirectly.

"Dollars" and "$" - lawful money of the United States. Any reference to payment
means payment in lawful money of the United States in immediately available
funds.

"Eligible Liquid Collateral" - each of the following:

(a) cash;

(b) securities with maturities of 180 days or less from the date of acquisition
issued or fully guaranteed or insured as to payment of principal and interest by
the United States or any agency thereof;

(c) senior unsecured bonds of a domestic corporate issuer rated at least A- or
the equivalent by a rating agency acceptable to the Lender with maturities of
two years or less from the date of acquisition; and

(d) certificates of deposit with maturities of 365 days or less from the date of
acquisition issued by Lender

in each case only to the extent: (i) held by the Lender, (ii) subject to the
Lender's first priority, perfected, valid, and enforceable lien and security
interest to secure the Obligations, (iii) immediately available to the Borrower,
and (iv) not subject to any restriction on their use.

"ERISA" - the Employee Retirement Income Security Act of 1974, as amended from
time to time, including all regulations promulgated under such Act.

"Event of Default" - any event specified in Article 7, provided that any
requirement for the giving of notice or lapse of time or any other condition has
been satisfied.

"GAAP" - those generally accepted accounting principles set forth in Statements
of the Financial Accounting Standards Board and in Opinions of the Accounting
Principles Board of the American Institute of Certified Public Accountants or
which have other substantial authoritative support in the United States and are
applicable in the circumstances, as applied on a consistent basis. As used in
the preceding sentence "consistent basis" shall mean that the accounting
principles observed in the current period are comparable in all material
respects to those applied in the preceding period.

"Hazardous Material" - any hazardous waste, toxic substance hazardous chemical,
radioactive material, hazardous material, oil or gasoline, under any applicable
federal or state statute, county or municipal law or ordinance, including
(without limitation) any substance defined as a "hazardous substance" or "toxic
substance" (or comparable term) in the Comprehensive Environmental Response,
Compensation and Liability Act, as amended (42 U.S.C. 9601, et seq.), the
Hazardous Materials Transportation Act (49 U.S.C. 1802), or the Resource
Conservation and Recovery Act (42 U.S.C. 6901, et seq.).

"Hedging Obligations" - liabilities of the Borrower under any interest rate swap
agreements, interest rate cap agreements, interest rate collar agreements, or
any other agreements or arrangements between Lender and Borrower designed to
protect the Borrower against fluctuations in interest rates or currency exchange
rates.

"Hedging Exposure" - at any time, the maximum liabilities as determined by the
Lender that then exist or that could arise thereafter under any then-existing
interest rate swap agreements, interest rate cap agreements, interest rate
collar agreements, or any other agreements or arrangements between Lender and
Borrower designed to protect the Borrower against fluctuations in interest rates
or currency exchange rates. If there are no such agreements or arrangements
between Lender and Borrower as of a date, then the Hedging Exposure as of such
date shall be $-0-.

"Indebtedness" - with respect to any Person, any item that would properly be
included as a liability on the liability side of a balance sheet of such Person
as of any date as of which Indebtedness is to be determined and includes (but is
not limited to) (a) all obligations for borrowed money including all Loans, (b)
all obligations evidenced by bonds, debentures, notes or other similar
instruments, (c) all obligations to pay the deferred purchase price of property
or services, (d) all Capital Lease Obligations, (e) all Contingent Liabilities,
and (e) all obligations in respect of advances made or to be made under letters
of credit issued for such Person's account and in respect of acceptances of
drafts drawn by such Person.

"Initial Borrowing Date" - the date of this Agreement.

"Intellectual Property" - shall mean "Intellectual Property," as defined in
Section 101(35A) of the Bankruptcy Code, now or hereafter owned by Borrower or
any of its Subsidiaries, together with all of the following property now or
hereafter owned by Borrower or any of its Subsidiaries: all domestic and foreign
patents and patent applications; inventions, discoveries and improvements,
whether or not patentable; trademarks, trademark applications and registrations;
service marks, service mark applications and registrations; copyrights,
copyright applications and registrations; all licenses therefor; trade secrets
and all other proprietary information.

"Investment" - any transfers of property to, contribution to capital of,
acquisition of stock, other securities or evidences of indebtedness of,
acquisition of businesses of, or acquisition of property of, any Person, other
than in the ordinary course of business.

"IRC" - the Internal Revenue Code of 1986, as amended from time to time and
including all regulations promulgated thereunder.

"Joint Venture" - a single-purpose corporation, partnership, limited liability
company, joint venture or other similar legal arrangement (whether created by
contract or conducted through a separate legal entity) now or hereafter formed
by Borrower or any of its Subsidiaries with another Person in order to conduct a
common venture or enterprise with such Person.

"Lien" - any mortgage, deed of trust, pledge, hypothecation, assignment, deposit
arrangement, encumbrance (including, without limitation, any easement,
right-of-way, zoning or similar restriction or title defect), lien (statutory or
other) or preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement, any financing lease having
substantially the same economic effect as any of the foregoing and the filing of
any financing statement under the UCC or comparable law of any jurisdiction).

"Level I Period" shall mean:

(a) the period from the Initial Borrowing Date to but excluding the earliest to
occur of (i) the first Reporting Date following the Initial Borrowing Date; or
(ii) the Borrower's delivery of a Notice of Anticipation of Series B Convertible
Preferred Stock Event; and

(b) the Business Day on which a senior financial officer of the Borrower shall
have delivered to the Lender a Compliance Certificate, together with the related
financial statements referred to in Section 4.1(c) hereof, demonstrating in
reasonable detail that the Modified Quick Ratio, as of the last day of the
fiscal quarter of the Borrower most recently ended, is greater than or equal to
1.5 to 1.0, to but excluding the earliest to occur of: (i) the next succeeding
Reporting Date; or (ii) the Borrower's delivery of a Notice of Anticipation of
Series B Convertible Preferred Stock Event.

"Level II Period" shall mean any period, other than a Level I Period.

"Loan" or "Loans" - any Term Loan.

"Loan Documents" - this Agreement, the Term Note, the Pledge Agreement, and all
other instruments and documents executed in connection with the Indebtedness
covered hereby and thereby.

"Material Adverse Effect" - means a material adverse effect, as reasonably
determined by the Lender, on (a) the property, business, operations, financial
condition, liabilities or capitalization of Borrower or of Borrower and its
Subsidiaries taken as a whole; or (b) the validity or enforceability of any of
the Loan Documents.

"Modified Quick Ratio" - as of any date, the ratio of: (a) the sum of (i) the
Borrower's Unrestricted Cash; plus (ii) the market value of the Borrower's
equity interests in publicly-traded common stock of Abgenix, Inc., a Delaware
corporation; divided by (b) the sum of: (i) the Borrower's Indebtedness; less
(ii) Indebtedness of the Borrower that is subordinated to the Obligations in a
manner satisfactory to the Lender; less (iii) the Borrower's deferred income;
less (iv) the Borrower's deferred taxes; plus (v) Abgenix Sale Tax Liability.

"Multiemployer Plan" - a Plan which is a multiemployer plan as defined in
Section 3(37)(A) of ERISA or Section 414(f) of the IRC.

"Note" - the Term Note.

"Notice of Anticipation of Series B Convertible Preferred Stock Event" - as
defined in Section 4.5.

"Obligations" means all loans, advances, interest, fees, debts, guaranties,
liabilities, obligations (including, without limitation, the Loans, Hedging
Obligations, and contingent obligations under guarantees), agreements,
undertakings, covenants and duties owing or to be performed or observed by
Borrower to or in favor of Lender, of every kind and description (whether or not
evidenced by any note or other instrument; for the payment of money; arising out
of the Loans, this Agreement or any other agreement between Lender and Borrower
or any other instrument of Borrower in favor of Lender; arising out of or
relating or similar to transactions described herein; or contemplated as of the
Initial Borrowing Date), direct or indirect, absolute or contingent, due or to
become due, now existing or hereafter arising, including without limitation all
interest, fees, charges, and amounts chargeable to Borrower under this
Agreement.

"PBGC" - the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA.

"Permitted Redemptions" - redemptions pursuant to Section 3(a), Section 3(b),
and Section 4(a) of the Certificate of Designations of the Borrower's Series B
Convertible Preferred Stock, so long as there is no Event of Default that has
occurred and is continuing, provided, however, that the aggregate amount of
Permitted Redemptions shall not exceed $17,000,000.

"Person" - an individual, partnership, corporation, business trust, joint stock
company, trust, unincorporated association, joint venture, governmental
authority or other entity of whatever nature.

"Plan" - any pension plan, as defined in Section 3(2) of ERISA and any welfare
plan, as defined in Section 3(1) of ERISA, which is sponsored, maintained or
contributed to by Borrower or any Commonly Controlled Entity, or in respect of
which Borrower or a Commonly Controlled Entity is an "employer" as defined in
Section 3(5) of ERISA.

"Pledge Agreement" - the Pledge Agreement in the form of Exhibit C hereto, as it
may be amended, supplemented or otherwise modified, from time to time.

"Prohibited Transaction" - any of the transactions set forth in Section 406 of
ERISA to the extent not exempt under Section 408 of ERISA.

"Purchased Equipment" - the equipment, fixtures, and leasehold improvements
located at the Borrower's premises at 24570 Clawiter Road, Hayward, California
94545 and 24590 Clawiter Road, Hayward, California 94545 that: (i) consist of
Capital Assets; and (ii) have been purchased by Borrower during the period
commencing on the date twelve (12) months before the Initial Borrowing Date and
ending on the last day of the Term Loan Commitment Period.

"Purchased Equipment Cost" - the amount paid by Borrower to purchase the
Purchased Equipment.

"Reportable Event" - any of the events set forth in Section 4043(b) of ERISA.

"Reporting Date" - the first to occur of (i) the Business Day that the Lender
receives a Compliance Certificate of the Company providing the information
required to determine whether a period is a Level I Period or Level II Period;
or (ii) the first Business Day after the date on which the quarterly or annual
financial statement and Compliance Certificate is required to be delivered to
the Lenders pursuant to Section 4.1(c) of this Agreement.

"Series B Convertible Preferred Stock Event

" - The occurrence of any of the following:



(a) a Major Transaction (as such term is defined when used in the Certificate of
Designations);

(b) a Triggering Event (as such term is defined when used in the Certificate of
Designations);

(c) the lapse of the Registration Statement (as such term is defined when used
in the Certificate of Designations) for any reason (including, without
limitation, the issuance of a stop order) or the Registration Statement (as such
term is defined when used in the Certificate of Designations) being unavailable
to the holder of the Preferred Shares (as such term is defined when used in the
Certificate of Designations) for sale of the Registrable Securities (as such
term is defined when used in the Certificate of Designations) in accordance with
the Registration Statement;

(d) the failure of the Common Stock (as such term is defined when used in the
Certificate of Designations) to be listed on the Nasdaq National Market, The New
York Stock Exchange, Inc., or the American Stock Exchange, Inc.;

(e) the delivery of a Notice of Major Transaction (as such term is defined when
used in the Certificate of Designations);

(f) the delivery of a Notice of Redemption at Option of Buyer Upon Major
Transaction (as such term is defined when used in the Certificate of
Designations);

(g) the delivery of a Notice of Triggering Event (as such term is defined when
used in the Certificate of Designations);

(h) the receipt of a Notice of Redemption at Option of Buyer Upon Triggering
Event (as such term is defined when used in the Certificate of Designations);

(i) the receipt of a Notice of Conversion (as such term is defined when used in
the Certificate of Designations) at a time when any of the events listed in
clauses (x), (y), or (z) of Section 4 of the Certificate of Designations has
occurred;

(j) the delivery of an Inability to Fully Convert Notice (as such term is
defined when used in the Certificate of Designations); or

(k)

the receipt of a Notice in Response to Inability to Convert (as such term is
defined when used in the Certificate of Designations).



"Subordinated Debt" - Indebtedness of Borrower and its Subsidiaries that by its
terms is fully subordinated to the payment and enforcement of the Loans in a
manner satisfactory to the Lender.

"Subsidiary" - with respect to any Person, any corporation, partnership, trust
or other organization, whether or not incorporated, the majority of the voting
stock or voting rights of which is owned or controlled, directly or indirectly,
by such Person.

"Term Loan" - any loan made pursuant to Section 2.1.

"Term Loan Commitment" - the commitment by the Lender to make Term Loans
pursuant to Section 2.1.

"Term Loan Commitment Period" - the period from and including the Initial
Borrowing Date to and including December 31, 2002.

"Term Loan Limit" - $60,000,000, or such lesser amount as reduced by Borrower in
accordance with Section 2.6.

"Term Note" - a promissory note of Borrower made to evidence the Term Loans in
the form of Exhibit A, as it may be amended, supplemented or otherwise modified,
from time to time.

"Termination Date" - the earlier of (a) December 31, 2007, (b) the date set by
the Borrower under Section 2.6(b), and (c) the date the Lender's commitment to
make Loans is terminated pursuant to Section 7.2 of Article 7.

"Unrestricted Cash" - cash and Cash Equivalents of the Borrower that are readily
available to Borrower and not subject to any limitation or restriction on their
use by the Borrower.

 

 

#1070389 v\6 - 17100/185




--------------------------------------------------------------------------------




NOTICE OF BORROWING



Date: ____ , ___

Fleet National Bank
100 Federal Street
Boston, Massachusetts 02110
Attention: High Tech Group

Re: Credit Agreement dated as of December __, 2001 (the "Credit Agreement"),
between Cell Genesys, Inc. (the "Borrower") and Fleet National Bank

Ladies and Gentlemen:

The undersigned, Cell Genesys, Inc. (the "Borrower"), refers to the Credit
Agreement, the terms defined therein being used herein as therein defined, and
hereby gives you notice irrevocably, pursuant to Section 2.2 of the Credit
Agreement, of the borrowing as a Term Loan specified below:

 1. The Business Day of the proposed borrowing is ________, __________.
 2. The aggregate amount of the proposed borrowing is $ _________ (minimum
    aggregate amount equal to $500,000 or in excess thereof).
 3. The borrowing is to be comprised of $ ______________ of [Variable Rate]
    [LIBOR] Advances (for LIBOR Advances, $5,000,000 minimum, or an integral of
    $1,000,000 in excess thereof).
 4. The duration of the Interest Period for the LIBOR Advances included in the
    borrowing shall be [30] [60] [90] days.

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed borrowing, before and
also after giving effect thereto and to the intended use of the Loan:

(a) The representations and warranties made by any party to any Loan Document
(other than Lender) in any Loan Document or in any certificate, document or
financial or other statement furnished at any time under or in connection
therewith are true and correct in all material respects on and as of the
Borrowing Date for such Loan as if made on and as of such date, provided that,
if any such representation or warranty is expressly required in the Loan
Document or therein to be made only as of a specific date, such representation
or warranty was true or correct as of such date;

(b) The Borrower has prior to the making of such Loan acquired Eligible Liquid
Collateral in the amounts required by Section 4.7 of the Credit Agreement (after
giving effect to the proposed Loan) and continues as of the date of such Loan to
maintain such Eligible Liquid Collateral in the amounts required by Section 4.7
of the Credit Agreement (after giving effect to the proposed Loan);

(c) No Default or Event of Default has occurred that is continuing;

(d) There has occurred no event or change in circumstances having a Material
Adverse Effect since the date of the most recent financial statements delivered
by Borrower to Lender; and

(e) Such Loan will not cause the aggregate outstanding amount of Term Loans to
exceed the Borrowing Limit.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

CELL GENESYS, INC.



By:____________________________
      Title: _____________________________

NOTICE OF CONVERSION/CONTINUATION



Date: ____ , ___

Fleet National Bank
100 Federal Street
Boston, Massachusetts 02110
Attention: High Tech Group

Re: Credit Agreement dated as of December __, 2001 (the "Credit Agreement"),
between Cell Genesys, Inc. (the "Borrower") and Fleet National Bank

Ladies and Gentlemen:

 

The undersigned, Cell Genesys, Inc. (the "Company"), refers to the Credit
Agreement, the terms defined therein being used herein as therein defined, and
hereby gives you notice irrevocably, pursuant to Section 3.1.1 of the Term Note
of the [conversion] [continuation] of the Loans specified herein, that:

 1. The conversion/continuation date is _______, ____.
 2. The aggregate amount of the Loans to be [converted] [continued] is $______
    (minimum aggregate amount equal to $5,000,000 or an integral multiple of
    $1,000,000 in excess thereof).
 3. The Loans are to be [converted into] [continued as] [LIBOR] [Variable Rate]
    Advances.
 4. [If applicable:] The duration of the Interest Period for the LIBOR Advances
    included in the [conversion] [continuation] shall be months.

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed
[continuation][conversion], before and also after giving effect thereto and to
the intended use of the [continuation][conversion]:

(a) The representations and warranties made by any party to any Loan Document
(other than Lender) in any Loan Document or in any certificate, document or
financial or other statement furnished at any time under or in connection
therewith are true and correct in all material respects on and as of the date of
[continuation][conversion] as if made on and as of such date, provided that, if
any such representation or warranty is expressly required in the Loan Document
or therein to be made only as of a specific date, such representation or
warranty was true or correct as of such date;

(b) The Borrower has prior to such [continuation][conversion] acquired Eligible
Liquid Collateral in the amounts required by Section 4.7 of the Credit Agreement
(after giving effect to the proposed [continuation][conversion]) and continues
as of the date of such [continuation][conversion] to maintain such Eligible
Liquid Collateral in the amounts required by Section 4.7 of the Credit Agreement
(after giving effect to the proposed [continuation][conversion]);

(c) No Default or Event of Default has occurred that is continuing;

(d) There has occurred no event or change in circumstances having a Material
Adverse Effect since the date of the most recent financial statements delivered
by Borrower to Lender; and

(e) Such [continuation][conversion] will not cause the aggregate outstanding
amount of Term Loans to exceed the Borrowing Limit.

 

CELL GENESYS, INC.



By:____________________________
      Title: _____________________________

#1073892 v\1 - strehlap - n0mc01!.doc� - 17100/85




--------------------------------------------------------------------------------




TERM NOTE



 

$ 60,000,000.00

Boston, Massachusetts
December 27, 2001



Promise To Pay

.





FOR VALUE RECEIVED, CELL GENESYS, INC., a Delaware corporation, having an
address at 342 Lakeside Drive, Foster City, California 94404 ("Borrower")
promises to pay to the order of FLEET NATIONAL BANK, a national banking
association, having an address at 100 Federal Street, Boston, Massachusetts
02110 ("Lender"), the principal sum of SIXTY MILLION DOLLARS ($60,000,000.00),
or so much thereof as may be advanced as Term Loans from time to time under the
Credit Agreement, defined below, with interest thereon, or on the amount thereof
from time to time outstanding, to be computed, as hereinafter provided, on each
advance from the date of its disbursement until such principal sum shall be
fully paid. Interest and principal shall be payable as set forth in Section 4
below. The total principal sum, or the amount thereof outstanding, together with
any accrued but unpaid interest, shall be due and payable in full on December
31, 2007, or earlier, as provided hereunder or in the Credit Agreement. All
payments shall be in lawful money of the United States in immediately available
funds.



Credit Agreement

.





This Note is issued pursuant to the terms, provisions and conditions of a
certain Credit Agreement between Borrower and Lender dated as of the date hereof
(the "Credit Agreement"), as amended from time to time, and evidences the Term
Loans made pursuant thereto. Capitalized terms used herein which are
specifically defined herein shall have the meanings assigned to such terms
herein, and capitalized terms which are not otherwise specifically defined shall
have the same meaning herein as in the Credit Agreement.



Interest Rates

.





Borrower's Options

. Principal amounts outstanding hereunder shall bear interest at the following
rates, at Borrower's selection, subject to the conditions and limitations
provided for in this Note: (i) Variable Rate or (ii) Applicable LIBOR Rate.





Selection To Be Made

. Borrower shall select, and thereafter may change the selection of, the
applicable interest rate, from the alternatives otherwise provided for in this
Note, by giving Lender a Notice of Rate Selection: (i) prior to the end of each
Interest Period applicable to a LIBOR Advance, or (iii) on any Business Day on
which Borrower desires to convert an outstanding Variable Rate Advance to a
LIBOR Advance.





Notice of Rate Selection

. A "Notice of Rate Selection" shall be a written notice, given by cable, tested
telex, telecopier (with authorized signature), or by telephone if immediately
confirmed by such a written notice, from an Authorized Representative of
Borrower which: (i) is irrevocable with respect to the interest rate, amount,
and Interest Period selected; (ii) is received by Lender not later than 10:00
o'clock A.M. Eastern Time: (a) if a Applicable LIBOR Rate is selected, at least
three (3) Business Days prior to the first day of the Interest Period to which
such selection is to apply, (b) if a Variable Rate is selected, on the first day
to which it applies; and (iii) as to each selected interest rate option, sets
forth the aggregate principal amount(s) to which such interest rate option(s)
shall apply and the Interest Period(s) applicable to each LIBOR Advance.





If No Notice

. If Borrower submits a borrowing request without a Notice of Rate Selection,
the Borrower authorizes the Lender in its discretion to (a) refuse to make the
requested Term Loans, or (b) make such Term Loans as Variable Rate Advances. At
the end of each applicable Interest Period, the applicable LIBOR Advance shall
be converted to a Variable Rate Advance unless Borrower selects another option
in accordance with the provisions of this Note.





Telephonic Notice

. Without in any way limiting Borrower's obligation to confirm in writing any
telephonic notice, Lender may act without liability upon the basis of telephonic
notice believed by Lender in good faith to be from Borrower prior to receipt of
written confirmation. In each case Borrower hereby waives the right to dispute
Lender's record of the terms of such telephonic Notice of Rate Selection in the
absence of manifest error.





Limits On Options

. Each LIBOR Advance shall be in a minimum amount of $5,000,000.00 or an
integral multiple of $1,000,000.00 in excess thereof. At no time shall there be
outstanding a total of more than three (3) LIBOR Advances.





Payment of Interest and Principal

.





Payment and Calculation of Interest

. All interest shall be payable in arrears (i) on the last Business Day of each
month (with respect to Variable Rate Advances) or (ii) on the last day of each
Interest Period (with respect to LIBOR Advances)

until the principal together with all interest and other charges payable with
respect to the Loan Advances shall be fully paid. All computations of interest
under this Note shall be made on the basis of a three hundred sixty (360) day
year and the actual number of days elapsed. Each change in the Prime Rate shall
simultaneously change the Variable Rate payable under this Note, without notice
or demand. Interest at the Applicable LIBOR Rate shall be computed from and
including the first day of the applicable Interest Period to, but excluding, the
last day thereof.





Principal

. Term Loans shall be paid in twenty (20) quarterly installments, as follows:
(x) the first nineteen (19) of which shall be payable on the last Business Day
of each calendar quarter commencing on March 31, 2003 and in an amount equal to
the quotient of (i) the aggregate principal amount of such Term Loans at the
close of business on December 31, 2002 divided by (ii) twenty-seven (27) and (y)
the twentieth (20th) installment shall be payable on December 31, 2007 and shall
be in the then outstanding amount of such Term Loans.





Business Days; Late Fee.

If the entire amount of any required principal and/or interest is not paid in
full within ten (10) days after the same is due, Borrower shall pay the Lender a
late fee equal to five percent (5%) of the required payment.





Prepayment

. The Loan Advances or any portion thereof may be prepaid in full or in part at
any time without premium or penalty with respect to Variable Rate Advances and,
with respect to LIBOR Advances subject to a make-whole provision, as set forth
in Section 4.7, and upon payment of the yield maintenance fee (as defined
herein). Any partial prepayment of principal made prior to the occurrence of any
Event of Default shall first be applied to any installment of principal then due
and then be applied to the principal due in the reverse order of maturity, and
no such partial prepayment shall relieve Borrower of the obligation to pay each
subsequent installment of principal when due.





Maturity

. On the Maturity Date, all accrued interest, principal and other charges due
with respect to the Loan Advances shall be due and payable in full and the
principal balance and such other charges, but not unpaid interest, shall
continue to bear interest at the Default Rate until so paid.





Default Rate

. Upon and during the continuance of an Event of Default, after the Maturity
Date, or after judgment has been rendered on this Note, the unpaid principal of
all Loan Advances shall, at the option of the Lender, bear interest at a rate
which is four (4) percentage points per annum greater than that which would
otherwise be applicable (the "Default Rate").





Make Whole Provision

. Borrower may prepay a LIBOR Advance only upon at least three (3) Business Days
prior written notice to Lender (which notice shall be irrevocable), and any such
prepayment shall occur only on the last day of the Interest Period for such
LIBOR Advance. Borrower shall pay Lender, upon request of Lender, such amount or
amounts as shall be sufficient (in the reasonable opinion of Lender) to
compensate it for any loss, cost, or expense incurred as a result of: (i) any
payment of a LIBOR Advance on a date other than the last day of the Interest
Period for such LIBOR Advance; (ii) any failure by Borrower to borrow a LIBOR
Advance on the date specified by Borrower's written notice; (iii) any failure by
Borrower to pay a LIBOR Advance on the date for payment specified in Borrower's
written notice. Upon the occurrence of any of the events set forth in items (i),
(ii), or (iii) of the foregoing sentence, and without limiting the foregoing,
Borrower shall pay to Lender a "yield maintenance fee" in an amount computed as
follows: The current rate for United States Treasury securities (bills on a
discounted basis shall be converted to a bond equivalent) (the "United States
Treasury Security Rate") with a maturity date closest to the maturity date of
the term chosen pursuant to the LIBOR Election (as defined below) as to which
the prepayment is made, shall be subtracted from the Applicable LIBOR Rate in
effect at the time of prepayment. If the result is zero or a negative number,
there shall be no yield maintenance fee. If the result is a positive number,
then the resulting percentage shall be multiplied by the amount of the principal
balance being prepaid. The resulting amount shall be divided by 360 and
multiplied by the number of days remaining in the term chosen pursuant to the
LIBOR Election as to which the prepayment is made. Said amount shall be reduced
to present value calculated by using the number of days remaining in the
designated term and using the above-referenced United States Treasury Security
Rate and the number of days remaining in the term chosen pursuant to the LIBOR
Election as to which the prepayment is made. The resulting amount shall be the
yield maintenance fee due to Lender upon prepayment of any LIBOR Advance. Each
reference in this paragraph to "LIBOR Election" shall mean the election by the
Borrower to apply the Applicable LIBOR Rate to the Loan Advance, pursuant to a
Notice of Rate Selection. If by reason of an Event of Default, Lender elects to
declare the Obligations to be immediately due and payable, then any yield
maintenance fee with respect to the Loan Advance shall become due and payable in
the same manner as though Borrower had exercised such right of prepayment.





Certain Definitions and Provisions Relating To Interest Rate

.





Applicable LIBOR Rate

. The term "Applicable LIBOR Rate" means the per annum rate equal to the LIBOR
Rate plus the Applicable Margin.



Applicable Margin

. One percent (1.0%) per annum.





Business Day; Same Calendar Month

. If any day on which a payment is due is not a Business Day, then the payment
shall be due on the next day following which is a Business Day, unless, with
respect to LIBOR Advances, the effect would be to make the payment due in the
next calendar month, in which event such payment shall be due on the next
preceding day which is a Business Day, and such extension of time (or reduction
in time, as the case may be), shall be included in computing interest and fees
in connection with such payment. Further, if there is no corresponding day for a
payment in the given calendar month (i.e., there is no "February 30th"), the
payment shall be due on the last Business Day of the calendar month.





Dollars

. The term "Dollars" or "$" means lawful money of the United States.





Interest Period

.





The term "Interest Period" means with respect to each LIBOR Advance: a period of
30, 60, or 90 days, subject to availability, as selected, or deemed selected, by
Borrower at least three (3) Business Days prior to the end of the current
Interest Period or the commencement of the next Interest Period. Each such
Interest Period shall commence on the Business Day so selected, or deemed
selected, by Borrower and shall end on the numerically corresponding day in the
month in which the Interest Period ends; provided, however: (i) if there is no
such numerically corresponding day, such Interest Period shall end on the last
Business Day of the applicable month, (ii) if the last day of such an Interest
Period would otherwise occur on a day which is not a Business Day, such Interest
Period shall be extended to the next succeeding Business Day; but (iii) if such
extension would otherwise cause such last day to occur in a new calendar month,
then such last day shall occur on the next preceding Business Day.



No Interest Period may be selected which would end beyond the Maturity Date.



LIBOR Advance

. The term "LIBOR Advance" means any principal outstanding under this Note which
pursuant to this Note bears interest at the Applicable LIBOR Rate.





LIBOR Rate

. The term "LIBOR Rate" shall mean, as applicable to any LIBOR Advance, the rate
per annum as determined on the basis of the offered rates for deposits in U.S.
Dollars, for a period of time comparable to such LIBOR Advance which appears on
the Telerate page 3750 as of 11:00 a.m. London time on the day that is two
London Banking Days preceding the first day of such LIBOR Advance; provided,
however, if the rate described above does not appear on the Telerate System on
any applicable interest determination date, the LIBOR Rate shall be the rate
(rounded upward, if necessary, to the nearest one hundred-thousandth of a
percentage point), determined on the basis of the offered rates for deposits in
U.S. dollars for a period of time comparable to such LIBOR Advance which are
offered by four major banks in the London interbank market at approximately
11:00 a.m. London time, on the day that is two (2) London Banking Days preceding
the first day of such LIBOR Advance as selected by Lender. The principal London
office of each of the four major London banks will be requested to provide a
quotation of its U.S. Dollar deposit offered rate. If at least two such
quotations are provided, the rate for that date will be the arithmetic mean of
the quotations. If fewer than two quotations are provided as requested, the rate
for that date will be determined on the basis of the rates quoted for loans in
U.S. dollars to leading European banks for a period of time comparable to such
LIBOR Advance offered by major banks in New York City at approximately 11:00
a.m. New York City time, on the day that is two (2) London Banking Days
preceding the first day of such LIBOR Advance. In the event that Lender is
unable to obtain any such quotation as provided above, it will be deemed that
the LIBOR Rate pursuant to a LIBOR Advance cannot be determined. In the event
that the Board of Governors of the Federal Reserve System shall impose a Reserve
Percentage with respect to LIBOR Rate-based deposits of Lender then for any
period during which such Reserve Percentage shall apply, the LIBOR Rate shall be
equal to the amount determined above divided by an amount equal to 1 minus the
Reserve Percentage. "Reserve Percentage" shall mean the maximum aggregate
reserve requirement (including all basic, supplemental, marginal and other
reserves) which is imposed on member banks of the Federal Reserve System against
"Euro-currency Liabilities" as defined in Regulation D.





Loan Advance

. The term "Loan Advance" means any portion of principal outstanding under this
Note.





London Banking Day

. The term "London Banking Day" means a Business Day on which dealings in Dollar
deposits are carried on in the London interbank market and banks are open for
business in London.





Maturity Date

. The term "Maturity Date" means the Termination Date.





Prime Rate

. The term "Prime Rate" means the variable per annum rate of interest so
designated from time to time by Lender as its prime rate. The Prime Rate is a
reference rate and does not necessarily represent the lowest or best rate being
charged to any customer. Changes in the rate of interest resulting from changes
in the Prime Rate shall take place immediately without notice or demand of any
kind.





Variable Rate

. The term "Variable Rate" means a per annum rate equal at all times to the
Prime Rate, with changes therein to be effective simultaneously with any change
in the Prime Rate, without notice or demand.





Variable Rate Advance

. The term "Variable Rate Advance" means any principal amount outstanding under
this Note which pursuant to this Note bears interest at the Variable Rate.





Additional Provisions Related to Interest Rate Selection

.





Increased Costs

. If, due to any one or more of: (i) the introduction of any applicable law or
regulation or any change (other than any change by way of imposition or increase
of reserve requirements already referred to in the definition of Applicable
LIBOR Rate) in the interpretation or application by any authority charged with
the interpretation or application thereof of any law or regulation; or (ii) the
compliance with any guideline or request from any governmental central bank or
other governmental authority (whether or not having the force of law), there
shall be an increase in the cost to Lender of agreeing to make or making,
funding or maintaining LIBOR Advances, including without limitation changes
which affect or would affect the amount of capital or reserves required or
expected to be maintained by Lender, with respect to all or any portion of the
Loan Advances, or any corporation controlling Lender, on account thereof, then
Borrower from time to time shall, upon written demand by Lender made within
ninety (90) days of such increase in cost, pay Lender additional amounts
sufficient to indemnify Lender against the increased cost. A certificate as to
the amount of the increased cost and the reason therefor submitted to Borrower
by Lender, in the absence of manifest error, shall be conclusive and binding for
all purposes.





Illegality

. Notwithstanding any other provision of this Note, if the introduction of or
change in or in the interpretation of any law, treaty, statute, regulation or
interpretation thereof shall make it unlawful, or any central bank or government
authority shall assert by directive, guideline or otherwise, that it is
unlawful, for Lender to make or maintain LIBOR Advances or to continue to fund
or maintain LIBOR Advances then, on written notice thereof and demand by Lender
to Borrower, (a) the obligation of Lender to make LIBOR Advances and to convert
or continue any Loan Advances as LIBOR Advances shall terminate and (b) Borrower
shall convert all principal outstanding under this Note into Variable Rate
Advances.





Additional LIBOR Conditions

. The selection by Borrower of an Applicable LIBOR Rate and the maintenance of
Loan Advances at such rate shall be subject to the following additional terms
and conditions:





Availability

. If, before or after Borrower has selected to take or maintain a LIBOR Advance,
Lender notifies Borrower that:





6.3.1.1. dollar deposits in the amount and for the maturity requested are not
available to Lender in the London interbank market at the rate specified in the
definition of Applicable LIBOR Rate set forth above, or



6.3.1.2. reasonable means do not exist for Lender to determine the Applicable
LIBOR Rate for the amounts and maturity requested,



then the principal which would have been a LIBOR Advance shall be a Variable
Rate Advance.



Payments Net of Taxes

. All payments and prepayments of principal and interest under this Note shall
be made net of any taxes and costs resulting from having principal outstanding
at or computed with reference to an Applicable LIBOR Rate. Without limiting the
generality of the preceding obligation, illustrations of such taxes and costs
are taxes, or the withholding of amounts for taxes, of any nature whatsoever
including income, excise, interest equalization taxes (other than United States
or state taxes based on the net income of Lender) as well as all levies,
imposts, duties or fees whether now in existence or as the result of a change in
or promulgation of any treaty, statute, regulation, or interpretation thereof or
any directive guideline or otherwise by a central bank or fiscal authority
(whether or not having the force of law) or a change in the basis of, or the
time of payment of, such taxes and other amounts resulting therefrom.





Variable Rate Advances

. Each Variable Rate Advance shall continue as a Variable Rate Advance until the
Maturity Date, unless sooner converted or prepaid, in whole or in part, to a
LIBOR Advance, subject to the limitations and conditions set forth in this Note.





Acceleration; Event of Default

.





Upon the occurrence and during the continuance of any Event of Default, Lender
may, at Lender's option, immediately exercise one or more of the following
rights: (a) declare all obligations of Lender to Borrower, including, without
limitation, the Commitments to be terminated, whereupon such obligations shall
immediately terminate; and (b) declare all obligations of Borrower to Lender,
including, without limitation, the Loan Advances and all other amounts owing
under the Credit Agreement and this Note to be immediately due and payable,
whereupon they shall immediately become due and payable without presentment,
demand, protest or notice of any kind, all of which are hereby expressly waived;
and (c) exercise any and all rights and remedies of the Lender under Section 10
of the Pledge Agreement provided, however, that upon the occurrence of any such
Event of Default specified in Sections 7.1(h) or 7.1(i) of the Credit Agreement,
the Commitments shall immediately terminate and all obligations of Borrower to
Lender, including, without limitation, Loan Advances and all other amounts owing
under the Credit Agreement and this Note shall immediately become due and
payable without presentment, further demand, protest or notice of any kind, all
of which are hereby expressly waived and the Lender may exercise any and all
rights and remedies of the Lender under Section 10 of the Pledge Agreement.

Certain Waivers, Consents and Agreements

.





Each and every party liable hereon or for the indebtedness evidenced hereby
whether as maker, endorser, guarantor, surety or otherwise hereby: (a) waives
presentment, demand, protest, suretyship defenses and defenses in the nature
thereof; (b) waives any defenses based upon and specifically assents to any and
all extensions and postponements of the time for payment, changes in terms and
conditions and all other indulgences and forbearances which may be granted by
the holder to any party now or hereafter liable hereunder or for the
indebtedness evidenced hereby; (c) agrees to any substitution, exchange,
release, surrender or other delivery of any security or collateral now or
hereafter held hereunder or in connection with the Credit Agreement, or any of
the other Loan Documents, and to the addition or release of any other party or
person primarily or secondarily liable; (d) agrees that if any security or
collateral given to secure this Note or the indebtedness evidenced hereby or to
secure any of the obligations set forth or referred to in the Credit Agreement,
or any of the other Loan Documents, shall be found to be unenforceable in full
or to any extent, or if Lender or any other party shall fail to duly perfect or
protect such collateral, the same shall not relieve or release any party liable
hereon or thereon nor vitiate any other security or collateral given for any
obligations evidenced hereby or thereby; (e) subject to the terms of the Credit
Agreement, agrees to pay all costs and expenses incurred by Lender or any other
holder of this Note in connection with the indebtedness evidenced hereby,
including, without limitation, all reasonable attorneys' fees and costs, for the
implementation of the Term Loans evidenced hereby, the collection of the
indebtedness evidenced hereby and the enforcement of rights and remedies
hereunder or under the other Loan Documents, whether or not suit is instituted;
and (f) consents to all of the terms and conditions contained in this Note, the
Credit Agreement, and all other instruments now or hereafter executed evidencing
or governing all or any portion of the security or collateral for this Note and
for such Credit Agreement, or any one or more of the other Loan Documents.



Delay Not A Bar

.





No delay or omission on the part of the holder in exercising any right hereunder
or any right under any instrument or agreement now or hereafter executed in
connection herewith, or any agreement or instrument which is given or may be
given to secure the indebtedness evidenced hereby or by the Credit Agreement, or
any other agreement now or hereafter executed in connection herewith or
therewith shall operate as a waiver of any such right or of any other right of
such holder, nor shall any delay, omission or waiver on any one occasion be
deemed to be a bar to or waiver of the same or of any other right on any future
occasion.



Partial Invalidity

.





The invalidity or unenforceability of any provision hereof, of the Credit
Agreement, of the other Loan Documents, or of any other instrument, agreement or
document now or hereafter executed in connection with the Credit Agreement made
pursuant hereto and thereto shall not impair or vitiate any other provision of
any of such instruments, agreements and documents, all of which provisions shall
be enforceable to the fullest extent now or hereafter permitted by law.



Compliance With Usury Laws

.





All agreements between Borrower and Lender are hereby expressly limited so that
in no contingency or event whatsoever, whether by reason of acceleration of
maturity of the indebtedness evidenced hereby or otherwise, shall the amount
paid or agreed to be paid to Lender for the use or the forbearance of the
indebtedness evidenced hereby exceed the maximum permissible under applicable
law. As used herein, the term "applicable law" shall mean the law in effect as
of the date hereof, provided, however, that in the event there is a change in
the law which results in a higher permissible rate of interest, then this Note
shall be governed by such new law as of its effective date. In this regard, it
is expressly agreed that it is the intent of Borrower and Lender in the
execution, delivery and acceptance of this Note to contract in strict compliance
with the laws of the Commonwealth of Massachusetts from time to time in effect.
If, under or from any circumstances whatsoever, fulfillment of any provision
hereof or of any of the Loan Documents at the time performance of such provision
shall be due, shall involve transcending the limit of validity prescribed by
applicable law, then the obligation to be fulfilled shall automatically be
reduced to the limit of such validity, and if under or from any circumstances
whatsoever Lender should ever receive as interest an amount which would exceed
the highest lawful rate, such amount which would be excessive interest shall be
applied to the reduction of the principal balance evidenced hereby and not to
the payment of interest. This provision shall control every other provision of
all agreements between Borrower and Lender.



Waivers; Waiver of Jury Trial

.





BORROWER AND LENDER (BY ACCEPTANCE OF THIS NOTE) MUTUALLY HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF
ANY CLAIM BASED HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS NOTE OR
ANY OTHER LOAN DOCUMENTS CONTEMPLATED TO BE EXECUTED IN CONNECTION HEREWITH OR
ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER VERBAL OR
WRITTEN) OR ACTIONS OF ANY PARTY, INCLUDING, WITHOUT LIMITATION, ANY COURSE OF
CONDUCT, COURSE OF DEALINGS, STATEMENTS OR ACTIONS OF LENDER RELATING TO THE
ADMINISTRATION OF THE LOAN ADVANCES OR ENFORCEMENT OF THE LOAN DOCUMENTS, AND
AGREE THAT NEITHER PARTY WILL SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER
ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED. EXCEPT AS
PROHIBITED BY LAW, BORROWER HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR
RECOVER IN ANY LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL
DAMAGES OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES. BORROWER
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF LENDER HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT LENDER WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER. THIS WAIVER CONSTITUTES A MATERIAL INDUCEMENT
FOR LENDER TO ACCEPT THIS NOTE AND MAKE THE LOAN ADVANCES.



No Oral Change

.





This Note and the other Loan Documents may only be amended, terminated, extended
or otherwise modified by a writing signed by the party against which enforcement
is sought. In no event shall any oral agreements, promises, actions, inactions,
knowledge, course of conduct, course of dealing, or the like be effective to
amend, terminate, extend or otherwise modify this Note or any of the other Loan
Documents.



Rights of the Holder

.





This Note and the rights and remedies provided for herein may be enforced by
Lender or any subsequent holder hereof. Wherever the context permits each
reference to the term "holder" herein shall mean and refer to Lender or the then
subsequent holder of this Note.



Setoff

.





Borrower and any guarantor or endorser hereof hereby grant to Lender, a
continuing lien, security interest and right of setoff as security for all
liabilities and obligations to Lender, whether now existing or hereafter
arising, upon and against all deposits, credits, collateral and property, now or
hereafter in the possession, custody, safekeeping or control of Lender or any
entity under the control of FleetBoston Financial Corporation and its successors
and assigns or in transit to any of them. At any time, without demand or notice
(any such notice being expressly waived by Borrower}, Lender may setoff the same
or any part thereof and apply the same to any liability or obligation of
Borrower and any guarantor or endorser hereof even though unmatured and
regardless of the adequacy of any other collateral securing the Loan Advances.
ANY AND ALL RIGHTS TO REQUIRE LENDER TO EXERCISE ITS RIGHTS OR REMEDIES WITH
RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE LOAN ADVANCES, PRIOR TO
EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER
PROPERTY OF BORROWER OR ANY GUARANTOR OR ENDORSER HEREOF, ARE HEREBY KNOWINGLY,
VOLUNTARILY AND IRREVOCABLY WAIVED.



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed as of the
date set forth above as a sealed instrument.



Witness:

CELL GENESYS, INC.

       



By: _____________________



Name: _______________________



Title: _______________________



 

#1070430 v\4 - 17100/1




--------------------------------------------------------------------------------




Exhibit B



COMPLIANCE CERTIFICATE

 

This Compliance Certificate is provided pursuant to Section 4.1 (c) of that
certain Credit Agreement (the "Agreement") dated as of December 27, 2001,
between Cell Genesys, Inc. ("Company") and Fleet National Bank ("Lender"). The
capitalized terms used herein shall have the meanings ascribed to such terms in
the Agreement. The undersigned hereby certifies as follows as of this date:

1. The representations and warranties made by the Company in the Agreement and
in each certificate, document or financial or other statement furnished under or
in connection therewith are true and accurate in all material respects.

2. No Default or Event of Default under the Agreement has occurred and is
continuing.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

IN WITNESS WHEREOF, this Certificate has been duly executed and delivered as a
sealed instrument at Boston, Massachusetts on this __ day of ____________,
_______.

 

CELL GENESYS, INC.



By:____________________________
      Name: ____________________________
      Title: _____________________________

 

#1072620 v\3 - 17100/185




--------------------------------------------------------------------------------




PLEDGE AGREEMENT

PLEDGE AGREEMENT, dated as of December, 27, 2001 ("Agreement"), CELL GENESYS,
INC. a Delaware corporation ("Pledgor") and FLEET NATIONAL BANK, a national
banking association, (the "Lender").

RECITALS

The Lender has entered into a Credit Agreement dated as of the date hereof (as
amended from time to time the "Credit Agreement") with Pledgor, pursuant to
which the Lender has agreed to extend credit to the Pledgor.

It is a condition precedent to the Lender entering into the Credit Agreement
that the Pledgor (i) enter into a pledge agreement with the Lender substantially
in the form of this Agreement, and (ii) deliver to the Lender in pledge under
the terms of this Agreement all of the Collateral (as defined below).

The Pledgor and the Lender hereby agree as follows:

Defined Terms

. For all purposes of this Agreement (except where such interpretation would be
inconsistent with the context or the subject matter):



terms specifically defined in this Agreement shall have the meanings
specifically assigned to them herein;

capitalized terms not defined in or by reference herein, but defined in or by
reference in the Credit Agreement, shall have the same meanings herein as are
specified for such terms in or by reference in the Credit Agreement;

all terms not defined in or by reference herein, but defined in the Code, shall
have the meanings given to such terms in the Code; and

the following terms shall have the meanings set forth below:

"Code": means the Uniform Commercial Code, as now or hereafter in effect in The
Commonwealth of Massachusetts.

"Collateral": as defined in Section 2(a).

"Obligations": (i) the "Obligations," as defined in the Credit Agreement and
(ii) any and all obligations of the Pledgor to the Lender arising under or
related to this Agreement due or to become due, now existing or hereafter
arising, regardless of how they arise, including obligations to perform acts and
refrain from taking action.

"Permitted Investment Activity"

: the provision of instructions by the Pledgor to the Lender as to: (i) the
investments of Liquid Collateral, so long as no Default or Event of Default,
results therefrom, including, without limitation, the Borrower's failure to
comply with Section 4.7 of the Credit Agreement; or (ii) withdrawals of Liquid
Collateral, so long as no Default or Event of Default results therefrom,
including, without limitation, the Borrower's failure to comply with Section 4.7
of the Credit Agreement.



"Proceeds": as defined in the Code.

Security

. (a) As security for the full and timely payment and performance of the
Obligations (whether existing on the date of this Agreement or arising at any
time or times thereafter), the Pledgor hereby pledges, assigns, grants a
security interest in and to all of the following property (hereinafter referred
to as the "
Collateral
"):



all funds, items, instruments, financial assets, investments, investment
property, deposit accounts, cash, certificates of deposit, securities,
securities entitlements, and other certificates, documents and things of value
at any time paid to, deposited to, credited to or held (whether for collection,
provisionally or otherwise) by or for the Lender or issued by the Lender,
including, without limitation, any of the foregoing held in or credited to a
"safekeeping account" by Lender, or purchased by the Lender in its own name or
in the name of the Pledgor at the request of the Pledgor and all other assets
and property of the Pledgor from time to time held by or for the Lender or in
transit to be so held (the "Liquid Collateral");

subject to the provisions of Section 5(a), all income, interest, dividends and
other distributions payable or distributable on or in respect of the Liquid
Collateral;

all investment property incident to the ownership of the Liquid Collateral;

all of the Proceeds of any of the other property described in the foregoing
clauses (i) through (iii).

The Lender shall have the sole right to exercise rights with respect to the
Collateral from time to time held therein, as set forth in this Agreement,
provided, however, that the Pledgor may engage in Permitted Investment Activity
so long as: (i) the Pledgor shall maintain and continue to maintain Eligible
Liquid Collateral such that the Borrowing Base is at all times equal to or in
excess of the sum of: (A) the outstanding principal amount of Term Loans; plus
(B) Hedging Exposure; and (ii) there is no Event of Default that has occurred
and is continuing.

Promptly upon receipt by the Pledgor of any property constituting Collateral,
the Pledgor will notify the Lender. For the purpose of perfecting the Lender's
security interest in any such Collateral represented by a certificate or other
instrument, the Pledgor will promptly deliver such certificate or instrument to
the Lender duly endorsed by the Pledgor in blank or accompanied by undated
transfer powers therefore duly endorsed in blank. The Lender may (i) transfer
Collateral into its own name or that of its nominee and may receive the income
and any distribution thereon and hold the same as Collateral for any
Obligations, whether or not a Default or Event of Default has occurred; and (ii)
upon or following the occurrence and during the continuance of an Event of
Default, apply the same to any Obligations. For the purpose of perfecting the
Lender's security interest in any Collateral consisting of uncertificated
securities, the Pledgor will take all such actions as the Lender reasonably may
request or deem necessary to perfect its security interest in such Collateral
including, without limitation, holding such securities in an account maintained
by the Lender or in another account at a financial intermediary designated by
the Lender, entering into (and causing any financial intermediary holding such
securities to enter into) such control agreements or other agreements or
instruments as the Lender may reasonably request, and delivering or causing any
financial intermediary to deliver to the Lender such acknowledgments,
instruments, financing statements and other documents and instruments as the
Lender may reasonably request.

Representations and Warranties

. The Pledgor represents and warrants to the Lender as follows:



the Pledgor is the legal and beneficial owner of all of the interests in respect
of the Collateral, free and clear of any Lien thereon except for the security
interest created by this Agreement;

there are no certificates, instruments or other documents representing the
Collateral, other than those which themselves constitute Collateral in the
possession of and pledged to the Lender;

this Agreement creates a valid security interest in all of the Pledgor's
interests in the Collateral, securing the payment and performance of the
Obligations; and

other than the filing of UCC-1 financing statement in the State of Delaware, no
authorization, approval, or other action by, and no notice to any governmental
authority is required either (i) for the pledge by the Pledgor of all of the
Pledgor's interests in the Collateral pursuant to this Agreement, (ii) for the
execution, delivery or performance of this Agreement by the Pledgor or (iii) for
the exercise by the Lender of any of the rights and remedies provided for in
this Agreement.

The foregoing representations and warranties will be deemed to be made by the
Pledgor as of the date of this Agreement, as of the date any loan or other
financial accommodation is made under the Credit Agreement and as of the date of
each pledge by the Pledgor of any additional interests of the Pledgor in respect
of any other Collateral pursuant to this Agreement.

Further Assurances

. The Pledgor agrees that at any time and from time to time, at the expense of
the Pledgor, the Pledgor will promptly execute and deliver all further
instruments, notifications and documents, and take all further action, as may be
necessary or desirable, or that the Lender may reasonably request, in order to
perfect and protect the security interest and pledge granted pursuant to this
Agreement in respect of any of the Collateral, or to enable the Lender to
exercise and enforce any of its rights and remedies under this Agreement.



Interest

.



So long as no Event of Default shall have occurred and be continuing (or would
result from the occurrence of any of the actions described in this Section
5(a)), the Pledgor shall be entitled to (i) exercise any and all voting and all
other consensual rights pertaining to the Collateral or any part thereof for any
purpose not inconsistent with the terms of the Agreement and the other Loan
Documents and in a manner which does not impair any of the Collateral and (ii)
receive and retain any and all income, interest and dividends paid in respect of
the Collateral. So long as no Event of Default shall have occurred and be
continuing (or would result from the occurrence of any of the actions described
in this Section 5(a)), if the Lender receives any income, interest or dividends
paid in respect of the Collateral which the Pledgor is entitled to receive
pursuant to this Section 5(a), then the Lender shall, at the Borrower's request
delivered pursuant to the Lender's customary procedures, promptly pay (or cause
to be paid) to the Pledgor the amount of such income, interest or dividends so
received by the Lender.

Upon the occurrence and during the continuance of any Event of Default:

all rights of the Pledgor to receive the income, interest or dividends which the
Pledgor would otherwise be authorized to receive pursuant to Section 5(a) shall
cease, and all such rights shall thereupon become vested in the Lender, which
shall then have the sole right to receive and hold any such interest as a part
of the Collateral;

all income, interest or dividends received by the Pledgor contrary to the
provisions of Section 5(b)(i) shall be received in trust for the benefit of the
Lender, shall be segregated from other funds of the Pledgor and shall be
forthwith paid over to the Lender to be held by the Lender as Collateral in the
same form received by the Pledgor (with any necessary endorsements or transfer
powers, executed in blank, as the Lender may request); and

at Lender's option, Lender may exercise any and all voting and all of the
consensual rights pertaining to the Collateral or any part thereof.

Transfers and Other Encumbrances

.
The Pledgor shall not cause or permit, and shall not cause or permit any Person
to take any action that would cause, (a) the sale, transfer, assignment or other
disposition of, or the granting of any option with respect to, any of the
Pledgor's interests in the Collateral, whether by operation of law or otherwise
or (b) the creation or existence of any Liens upon or with respect to any of the
Collateral, whether by operation of law or otherwise, except for the security
interest and pledge created in favor of the Lender pursuant to this Agreement,
provided, however
, that the Pledgor may engage in Permitted Investment Activity so long as: (i)
the Pledgor shall maintain and continue to maintain Eligible Liquid Collateral
such that the Borrowing Base is at all times equal to or in excess of the sum
of: (A) the outstanding principal amount of Term Loans; plus (B) Hedging
Exposure; and (ii) there is no Event of Default that has occurred and is
continuing.



Attorney-in-Fact

.



The Pledgor appoints the Lender, its successors and assigns, as the Pledgor's
true and lawful attorney-in-fact, with full power of substitution, for the
purposes of carrying out the provisions of this Agreement and taking any action
and executing any instruments which such attorney-in-fact may deem necessary or
advisable to accomplish the purpose hereof, which attorney-in-fact is
irrevocable and coupled with an interest. Without limiting the generality of the
foregoing, the Pledgor hereby irrevocably authorizes and empowers the Lender,
during the continuance of any Event of Default and at the expense of the
Pledgor, either in the Lender's own name or in the name of the Pledgor, at any
time and from time to time, to ask, demand, collect, receive, receipt for, sue
for, compound and give acquaintance for, any and all sums or properties that may
be or become due, payable or distributable to or in respect of the Collateral or
that constitute a part thereof, with full power to settle, adjust or compromise
any claim thereunder or therefore as fully as the Pledgor could himself do, and
to endorse or sign the name of the Pledgor on all documents of satisfaction,
discharge or receipt required or requested in connection therewith and, in its
discretion, to file any claim or take any action or proceeding, either in its
own name or in the name of the Pledgor or otherwise, that the Lender may deem
necessary or appropriate to collect or otherwise realize upon any and all of the
Collateral, or effect a transfer thereof, or that may be necessary or
appropriate to protect and preserve the right, title and interest of the Lender
in and to the Collateral and the security intended to the afforded thereby. The
Pledgor hereby authorizes the Lender to file financing statements under the Code
describing the Collateral in any filing offices selected by the Lender.

The Pledgor recognizes that the Lender may from time to time purchase Collateral
at the Pledgor's request or establish an account in which the Borrowers'
interests (including, without limitation, a "safekeeping account") in respect of
the Collateral shall be held or add additional accounts, whether attributable to
new investment categories selected by the Borrower or on account of certificate
of deposits or certificate of deposit accounts. The Borrower hereby authorizes
the Lender to make any such purchases, changes and additions, whether with or
without notice to Borrower, and such purchases, changes and additions shall be
effective immediately and agrees that such purchases, accounts, and the contents
thereof shall, whenever purchased, created, deposited, or acquired, constitute
Collateral hereunder.

Lender May Perform

. If the Pledgor fails to perform any agreement or obligation contained in this
Agreement, the Lender may itself perform, or cause performance of, such
agreement or obligation, and the Pledgor shall pay the expenses of the Lender
incurred in connection therewith in accordance with Section 12 hereof.



Reasonable Care

. The Lender shall be deemed to have exercised reasonable care in the custody
and preservation of any Collateral in its possession if the Lender accords such
Collateral treatment substantially equal to that which the Lender accords to its
own property.



Remedies upon Default

. If any Event of Default shall have occurred and be continuing, the Lender
shall have, in addition to its other rights and remedies provided for in this
Agreement or otherwise available under applicable law, all the rights and
remedies of a secured party under the Code, and, without limiting the generality
of the foregoing, the Lender may immediately, without (to the extent permitted
by applicable law) demand, advertisement or notice, except as specified below,
sell or liquidate the Pledgor's interests in any Collateral, or any part
thereof, in one or more parcels at public or private sale, at any exchange or
broker's board or at any of the Lender's offices or elsewhere, for cash, on
credit or for future delivery, and at such price or prices and upon such other
terms as the Lender may deem commercially reasonable. The Pledgor agrees that,
to the extent reasonable notice of any such sale shall be required by applicable
law, at least ten (10) day's prior notice to the Pledgor of the time and place
of any public sale or the time after which any private sale (including, without
limitation, any sale on a securities exchange or in the over-the-counter market)
is to be made shall constitute reasonable notification. The Lender shall not be
obligated to make any sale of any interests in respect of the Collateral
regardless of notice of sale having been given.



Termination of Agreement

.
Upon the termination of the Lender's obligation to make advances and other
financial accommodations under the Loan Agreement and the irrevocable payment
and performance in full of all of the Obligations, this Agreement shall cease
and terminate and the Pledgor's interests in the Collateral furnished hereunder
by the Pledgor shall revert to the Pledgor, and the estate, rights, title and
interest of the Lender therein shall cease, terminate and become void, and
thereupon the Lender shall promptly execute proper instruments acknowledging
satisfaction of and discharging this Agreement, and shall redeliver to the
Pledgor the Pledgor's interests in the Collateral furnished hereunder by the
Pledgor then in its possession.



Expenses; Indemnity

.



Upon demand, the Pledgor will pay to the Lender the amount of any and all
reasonable out-of-pocket expenses which the Lender may incur in connection with
(i) the preparation, registration, delivery and administration of this Agreement
(including, without limitation, attorney's fees and expenses, expert and agents'
fees, and brokerage fees and commissions), (ii) the custody or preservation of,
or the sale of, collection of, or other realization upon, any of the Collateral,
(iii) the exercise or enforcement of any of the rights of the Lender under this
Agreement or (iv) the failure by the Pledgor to perform or observe any of its
agreements or obligations under this Agreement. The Pledgor agrees to indemnify
and hold harmless the Lender from and against any and all claims, demands,
losses, judgments and liabilities (including liabilities for penalties) of any
kind or nature, arising out of or resulting from this Agreement or the exercise
by the Lender of any rights, or remedies granted to it under this Agreement, but
excluding any such claims, demands, losses, judgments or liabilities arising out
of or resulting from the gross negligence or willful misconduct of the Lender.
In no event shall the Lender be liable, in the absence of gross negligence or
willful misconduct on its part, for any matter or thing in connection with this
Agreement other than to account for moneys actually received by it in accordance
with the terms of this Agreement. If and to the extent that the obligations of
the Pledgor under this Section 12 are unenforceable for any reason, the Pledgor
agrees to make the maximum contribution permitted by applicable law to the
payment and satisfaction of such obligations.

The Pledgor (i) shall be solely responsible for the payment of, and shall
promptly pay and discharge, all taxes, assessments and other governmental
charges or levies imposed upon the Collateral or upon the income from the
Collateral, (ii) shall file in a timely manner all tax returns and reports
required to be filed in connection therewith and (iii) shall indemnify and hold
the Lender harmless from and against all such taxes, assessments and other
governmental charges or levies (including interest and penalties) and all costs
and expenses incurred by the Lender in connection therewith.

No Implied Waivers: Rights Cumulative.

No course of dealing between the Pledgor and the Lender, and no delay on the
part of the Lender in exercising any right, remedy, power or privilege hereunder
or provided at law or in equity or otherwise, shall impair, prejudice or
constitute a waiver of any such right, remedy, power or privilege or be
construed as a waiver of any Default or Event of Default or as an acquiescence
therein.

No right, remedy, power or privilege conferred on or reserved to the hereunder
or otherwise is intended to be exclusive of any other right, remedy, power or
privilege. Each and every right, remedy, power or privilege conferred on or
reserved to the Lender hereunder or otherwise shall be cumulative and in
addition to each and every other right, remedy, power or privilege so conferred
on or reserved to the Lender and may be exercised at such time or times or in
such order and manner as the Lender shall deem appropriate in its discretion.

Specific Performance, etc

. The rights granted to the Lender under this Agreement are of a special,
unique, unusual and extraordinary character. The loss of any of such rights
cannot reasonably or adequately be compensated by way of damages in any action
at law, and any material breach by the Pledgor of any of its covenants,
agreements or obligations under this Agreement will cause the Lender irreparable
injury and damage. In the event of any such breach, the Lender shall be
entitled, as a matter of right, to injunctive relief or other equitable relief
in any court of competent jurisdiction to prevent the violation or contravention
of any of the provisions of this Agreement or to compel compliance with the
terms of this Agreement by the Pledgor. The Lender is absolutely and irrevocably
authorized and empowered by the Pledgor to demand specific performance of each
of the covenants and agreements of the Pledgor in this Agreement and the Pledgor
irrevocably waives any defense based on the adequacy of any remedy at law which
might otherwise be asserted by the Pledgor as a bar to the remedy of specific
performance in any action brought by the Lender against the Pledgor to enforce
any of the covenants or agreements of the Pledgor in this Agreement.



Amendments, etc

. No amendment or waiver of any provision of this Agreement, and no consent to
any departure by the Pledgor from any provision of this Agreement, shall in any
event be effective unless the same shall be in writing and signed by the Lender
and delivered to the Pledgor, and then such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given.



Notices

. All notices, requests, demands and other, communications shall be in writing
(including telecopier communication) and, if to the Pledgor, mailed, telecopied
or delivered to it at the address listed above; if to the Lender, mailed,
telecopied or delivered to it at the address specified for the Lender in the
Credit Agreement; or as to each party at such other address as shall be
designated by such party in writing. All such notices, requests, demands and
other communications shall be deemed to have been given or made (i) when
received, and, in any event, (ii) three (3) Business Days after the date
deposited in the mails, postage prepaid, addressed as set forth above.



Continuing Security Interest

. This Agreement shall create a continuing security interest in the Pledgor's
interest in the Collateral and shall (a) remain in full force and effect until
termination of the Lender's obligation to make advances and other financial
accommodations under the Loan Agreement and irrevocable payment in full of the
Obligations, (b) be binding upon the Pledgor and the Pledgor's successors,
trustees and assigns, and (c) inure, together with the rights and remedies of
the Lender under this Agreement, to the benefit of the Lender and its
successors, transferees and assigns.



Governing Law

.
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, THE INTERNAL SUBSTANTIVE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS
.



Waiver of Jury Trial

. TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE PLEDGOR (AND THE LENDER, BY ITS
ACCEPTANCE HEREOF) HEREBY WAIVES, AND COVENANTS NOT TO ASSERT (WHETHER AS
PLAINTIFF, DEFENDANT OR OTHERWISE), ANY RIGHT TO TRIAL BY JURY IN ANY FORUM IN
RESPECT OF ANY ISSUE, CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING OUT OF OR
BASED UPON THIS AGREEMENT OR THE SUBJECT MATTER HEREOF, WHETHER NOW EXISTING OR
HEREAFTER ARISING AND WHETHER IN CONTRACT, OR TORT OR OTHERWISE. THE PLEDGOR
(AND THE LENDER, BY ITS ACCEPTANCE HEREOF) ACKNOWLEDGES THAT THE PROVISIONS OF
THIS SECTION 19 CONSTITUTE A MATERIAL INDUCEMENT UPON WHICH EACH PARTY HERETO IS
RELYING AND WILL RELY IN ENTERING INTO THIS AGREEMENT AND THE LOAN AGREEMENT.
THE LENDER AND BORROWER MAY EACH FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION 19 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE BORROWER AND
LENDER, RESPECTIVELY,TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.



Headings, etc

. Section headings in this Agreement are included for the convenience of
reference only and shall not constitute a part of this Agreement for any other
purpose.



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

THE PLEDGOR:

 

CELL GENESYS, INC.

 

 



Witness

By:

Title:

 

THE LENDER:

 

FLEET NATIONAL BANK

     

By:

Title:

       

 

#1070428 v\6 -- 17100/185




--------------------------------------------------------------------------------




$60,000,000 Term Loan Facility
among
Cell Genesys, Inc.
and
Fleet National Bank

December 27, 2001

 

BORROWER:

Cell Genesys, Inc.
342 Lakeside Drive
Foster City, California 94404
Attention: Matthew Pfeffer, Chief Financial Officer
Tel:
Fax: (650) 572-1624 E-mail: matt.pfeffer@cellgenesys.com

LENDER:

Fleet National Bank
High Technology Division
100 Federal Street
Boston, Massachusetts 02110
Attention: Kimberly A. Martone, Managing Director
Tel: (617) 434-5316
Fax: (617) 434-0819
E-mail: kimberly_a_martone@fleet.com

BORROWER'S COUNSEL:

Wilson Sonsini Goodrich & Rosati
650 Page Mill Road
Palo Alto, CA 94304-1050
Attention: Herbert P. Fockler, Esquire
Tel:
Fax: (650) 496-4367
E-mail: hfockler@wsgr.com

LENDER'S COUNSEL:

Brown, Rudnick, Freed & Gesmer
One Financial Center
Boston, Massachusetts 02111
Attention: Andrew P. Strehle, Esquire
Tel: (617) 856-8569
Fax: (617) 856-8201
E-mail: astrehle@brfg.com

 

FLEET NATIONAL BANK
$60,000,000 TERM LOAN FACILITY
CELL GENESYS, INC.

 

 

DOCUMENTS

RESPONSIBLE PARTY

STATUS

 

Credit Agreement

BRF&G

Revised Draft delivered Dec. 21; execution copy delivered Dec. 21

 

Schedule 1 (Definitions)

BRF&G

Revised Draft delivered Dec. 21

 

Schedule 3.3 (Subsidiaries, Investments, Joint Ventures, Capitalization)

Schedule 3.6 (Consents and Approvals)

Schedule 3.8 (Litigation)

Schedule 3.11 (Burdensome Restrictions)

Schedule 3.18 (Location of Assets)

Schedule 3.20 (Intellectual Property Disclosure)

Schedule 3.21 (Existing Negative Pledges)

Schedule 5.1 (Disclosed Indebtedness)

Schedule 5.2 (Disclosed Contingent Liabilities)

Schedule 5.3 (Disclosed Liens)

Schedule 5.5 (Investment Policy)

Borrower

Final draft delivered Dec. 21; Borrower to deliver signed copy of investment
policy

 

Exhibit A - Term Note

Exhibit B - Compliance Certificate

Exhibit C - Pledge Agreement

BRF&G

Complete

 

Term Note

BRF&G

Execution copy delivered Dec. 21

 

Pledge Agreement

BRF&G

Execution copy delivered Dec. 21

 

Uniform Commercial Code Financing Statement

BRF&G

Filed Dec. 20

 

Federal Reserve Form U-1

Borrower

To be signed

 

Borrower's Secretary's Certificate as to:

Borrower

To be signed

 

a. Corporate Resolutions;

b. Incumbency;

c. Articles of Incorporation (certified by Secretary of State); and

d. By-Laws

Borrower

Copies delivered; Originals to follow

 

Legal Existence and Good Standing Certificate from Secretary of State for
Borrower and Subsidiaries

Borrower

Copies delivered; Originals to follow

 

Good Standing Certificates from all jurisdictions in which the Borrower and
Subsidiaries operate

Borrower

Copies delivered; Originals to follow

 

Tax Good Standing Certificates for Borrower and Subsidiaries (or Certificate of
Chief Financial Officer)

Borrower

Copies delivered; Originals to follow

 

UCC, tax lien and judgment searches for Borrower and Subsidiaries

BRF&G

Completed for Borrowers and Subsidiaries (to be completed post-closing as to
prior names and acquisitions)

 

Terminations of existing UCC-1 financing statements (other than evidencing
Permitted Liens):

a. Finova (Note #40 and #41)

 

b. All asset liens in Calydon (Perseus Capital and Cell Genesys)

c. Terminated equipment liens (Finova Technology Finance, Inc., Silicon Valley
Bank, and Lease Management Services (assigned to LMSI Venture Finance, a
division of Phoenixcor))

Borrower

 

 

a. Borrower to deliver evidence of termination

b. Borrower to deliver evidence of termination

c. Borrower to deliver post-closing

 

Legal Opinion

Borrower's Counsel

WSGR to deliver final version

 

Officer's Certificate as to Closing

BRF&G

To be signed

 

Compliance Certificate

BRF&G

To be signed

 

Evidence of acquisition of Eligible Liquid Collateral

Borrower/Fleet

To be confirmed

 

Notice of Borrowing

BRF&G

To be signed

 

Post-Closing Events Letter

BRF&G

To be signed

 

Payment of second installment of $150,000 facility fee ($125,000)

Borrower

To be paid at closing

 

Payment of counsel's fees and expenses

Borrower

To be paid at closing

#1070432 v\6 - 17100/185




--------------------------------------------------------------------------------




CELL GENESYS, INC.



Officer's Certificate as to Closing



 

Reference is made to the Credit Agreement dated as of December 27, 2001 (the
"Credit Agreement") among Cell Genesys, Inc. (the "Company"), a Delaware
corporation and Fleet National Bank, a national banking association. All
capitalized terms used herein and not defined herein have the meanings ascribed
to them in the Credit Agreement.

Pursuant to Section 6.1(o) of the Credit Agreement, the undersigned,
__________________, hereby certifies that he/she is the duly elected, qualified
and acting __________________________________ of the Company, and does hereby
further certify that:

 1. No Default has occurred and is continuing.
 2. The representations and warranties made by the Company in Article 3 of the
    Credit Agreement, are true and correct in all material respects on and as of
    the date hereof.
 3. The insurance obtained by the Company in accordance with the requirements of
    Section 4.4 of the Credit Agreement is in full force and effect and that all
    premiums now due and payable thereon have been paid.
 4. Except as disclosed on Schedule 3.8 to the Credit Agreement, no litigation
    or proceeding exists or, to the best of my knowledge, is threatened, against
    the Company or any of its Subsidiaries and, to the best of my knowledge, no
    law or regulation has been proposed and not withdrawn that could reasonably
    be expected to have a Material Adverse Effect.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

IN WITNESS WHEREOF, the undersigned has executed this certificate this ____ day
of December, 2001.

____________________________________

Name: _____________________________

Title: ______________________________

#1070431 v\2 - 17100/185




--------------------------------------------------------------------------------




FLEET NATIONAL BANK
100 Federal Street
Boston, MA 02110

 

December 27, 2001

Cell Genesys, Inc.
342 Lakeside Drive
Foster City, CA 94404

Re: Post-Closing Events

Ladies and Gentlemen:

Reference is made to the Credit Agreement, dated as of the date hereof (the
"Agreement"), between Cell Genesys, Inc., a Delaware corporation (the
"Borrower") and Fleet National Bank, a national banking association ("Lender").
Capitalized terms not otherwise defined herein shall have the meanings given
such terms in the Agreement. Lender has agreed to enter into the Agreement on
the date hereof without compliance by Borrower with all the requirements of the
Agreement to a closing, provided that adequate assurances and procedures are
made to ensure the prompt and expeditious compliance by the Borrower with such
requirements. The parties have entered into this letter agreement to permit
closing under the Agreement and to provide a schedule for compliance by the
Borrower.

In consideration of these premises and for other good and valuable
consideration, the receipt and adequacy of which is hereby acknowledged, and
without limitation of the Borrower's other obligations to Lender as set forth in
the Agreement or in any of the other documents executed or delivered in
connection therewith, the parties agree as follows:

1. UCC Search Results. On or before January 18, 2002, the Lender shall have
received UCC and tax lien searches of appropriate filing offices with respect to
Chiron Corporation, Somatix Therapy Corporation, and Neurologic Gene
Therapeutics, Inc., together with evidence of termination (including, without
limitation, filed UCC-3 termination statements) of those liens or security
interests in or on that portion of the property identified therein that has been
acquired by the Borrower or its Subsidiaries.

2. UCC Termination Statements. On or before January 18, 2002, the Lender shall
have received evidence of termination (including, without limitation, filed
UCC-3 termination statements) of the liens or security interests evidenced by
the UCC-1 financing statements listed on Exhibit A attached hereto.

The failure of the Borrower to fully perform on a timely basis any of the
obligations set forth herein, if such failure shall continue for ten (10) days
following written notice of such failure from Lender to the Borrower, shall
constitute an immediate and automatic Event of Default under the Agreement,
without further notice or demand of any kind by Lender. Time is of the essence.

This letter agreement is a document executed under seal and shall be governed by
Massachusetts laws.

 

FLEET NATIONAL BANK



By:____________________________
      Name: ____________________________
      Title: _____________________________

Agreed and consented to:

CELL GENESYS, INC.

 

By:____________________________
      Name: ______________________________
      Title:_____________________________




--------------------------------------------------------------------------------




EXHIBIT A

UCC-1's to be terminated by January 18, 2002

State

Filing Office

Type

Debtor

Secured Party

Filing Number

Date of Filing

California

Secretary of State

UCC-1

Cell Genesys, Inc.

Silicon Valley Bank

9519560106

07/07/95

California

Secretary of State

UCC-3

Cell Genesys, Inc.

Silicon Valley Bank

00038C0172

02/03/00

California

Secretary of State

UCC-1

Cell Genesys, Inc.

Finova Technology Finance, Inc

9703760415

02/05/97

California

Secretary of State

UCC-1

Cell Genesys, Inc.

Finova Technology Finance, Inc

9706360681

03/04/97

California

Secretary of State

UCC-1

Cell Genesys, Inc.

Finova Technology Finance, Inc

9708760093

03/27/97

California

Secretary of State

UCC-1

Cell Genesys, Inc.

Finova Technology Finance, Inc

9712660327

05/05/97

California

Secretary of State

UCC-1

Cell Genesys, Inc.

Finova Technology Finance, Inc.

9714960949

05/28/97

California

Secretary of State

UCC-1

Cell Genesys, Inc.

Finova Technology Finance, Inc.

9719160416

07/08/97

California

Secretary of State

UCC-1

Cell Genesys, Inc.

Finova Technology Finance, Inc.

9721760947

08/01/97

State

Filing Office

Type

Debtor

Secured Party

Filing Number

Date of Filing

California

Secretary of State

UCC-1

Calydon, Inc.

Lease Management Services, Inc.

9603260152

03/31/96

California

Secretary of State

UCC-3

Calydon, Inc.

Lease Management Services, Inc.

96053C0473

02/16/96

California

Secretary of State

UCC-3

Calydon, Inc.

Lease Management Services, Inc.

96110C0133

04/18/96

California

Secretary of State

UCC-3

Calydon, Inc.

Lease Management Services, Inc.

96138C0375

03/17/96

California

Secretary of State

UCC-3

Calydon, Inc.

Lease Management Services, Inc.

96194C0321

07/10/96

California

Secretary of State

UCC-3

Calydon, Inc.

Lease Management Services, Inc.

96354C0296

12/19/96

California

Secretary of State

UCC-3

Calydon, Inc.

Lease Management Services, Inc.

97076C0483

03/11/97

California

Secretary of State

UCC-3

Calydon, Inc.

Lease Management Services, Inc.

97268C0270

09/24/97

California

Secretary of State

UCC-3

Calydon, Inc.

Lease Management Services, Inc.

97287C0255

10/10/97

California

Secretary of State

UCC-3

Calydon, Inc.

Lease Management Services, Inc.

97329C0454

11/25/97

California

Secretary of State

UCC-3

Calydon, Inc.

Lease Management Services, Inc.

98020C0082

01/16/98

California

Secretary of State

UCC-3

Calydon, Inc.

Lease Management Services, Inc.

98106C0193

04/15/98

California

Secretary of State

UCC-3

Calydon, Inc.

Lease Management Services, Inc.

98106C0199

04/15/98

California

Secretary of State

UCC-3

Calydon, Inc.

Lease Management Services, Inc.

98253C0485

09/04/98

California

Secretary of State

UCC-3

Calydon, Inc.

Lease Management Services, Inc.

98275C0296

09/28/98

California

Secretary of State

UCC-3

Calydon, Inc.

Lease Management Services, Inc.

98280C0069

10/01/98

California

Secretary of State

UCC-3

Calydon, Inc.

Lease Management Services, Inc.

99054C0069

02/10/99

California

Secretary of State

UCC-3

Calydon, Inc.

Lease Management Services, Inc.

Assignee: LMSI Venture Finance, a division of Phoenixcor, Inc.

99062C0446

02/22/99

California

Secretary of State

UCC-3

Calydon, Inc.

LMSI Venture Finance, a division of Phoenixcor, Inc.

99078C0196

03/10/99

California

Secretary of State

UCC-3

Calydon, Inc.

LMSI Venture Finance

99203C0288

07/13/99

California

Secretary of State

UCC-3

Calydon, Inc.

LMSI Venture Finance, a division of Phoenixcor, Inc.

01023C0526

01/22/01

California

Secretary of State

UCC-1

Calydon, Inc.

Lease Management Services, Inc.

9827560479

09/28/99

California

Secretary of State

UCC-3

Calydon, Inc.

Lease Management Services, Inc.

Assignee: LMSI Venture Finance, a division of Phoenixcor, Inc.

99062C0459

02/22/99

 

 

 

#1075722 v\2 - 17100/85




--------------------------------------------------------------------------------


